Case 2:18-cv-11086-SFC-PTM ECF No. 29-2 filed 05/28/19   PageID.1282   Page 1 of 33




                        Exhibit B
 Case 2:18-cv-11086-SFC-PTM ECF No. 29-2 filed 05/28/19                              PageID.1283          Page 2 of 33


Adler v. Dell Inc., Not Reported in F.Supp.2d (2009)




   KeyCite Yellow Flag - Negative Treatment
Disagreed With by Stewart v. GGNSC-Canonsburg, L.P., Pa.Super.,           I. Factual and Procedural Background
November 4, 2010
                2009 WL 4580739                                   The case arises out of plaintiff’s 2004 purchase of a Dell
   Only the Westlaw citation is currently available.              XPS computer. Adler asserts that Dell failed to disclose a
                                                                  first-year opt out option for at—home service, thereby
This decision was reviewed by West editorial                      violating various consumer protection laws. At issue is
       staff and not assigned editorial                           whether this dispute is covered by an arbitration
               enhancements.                                      agreement contained in the contract between the parties.
              United States District Court,                       The Contract provides, as follows:
                    E.D. Michigan.

  Barry ADLER, on behalf of himself and all others
              similarly situated, Plaintiff,                                  ANY CLAIM, DISPUTE, OR
                            v.                                                CONTROVERSY (WHETHER IN
      DELL INC., a corporation, Banctec, Inc., a                              CONTRACT,             TORT,       OR
    corporation, Qualxserv, LLC, an entity, Dell                              OTHERWISE,                WHETHER
  Catalog Sales, L.P., an entity, Dell Products, L.P.,                        PREEXISTING, PRESENT OR
 an entity, Dell Marketing L.P., an entity, Dell USA                          FUTURE, AND INCLUDING
 L.P., an entity, and Does 1 through 10, Defendants.                          STATUTORY, COMMON LAW,
                                                                              INTENTIONAL TORT, AND
                     No. 08–cv–13170.                                         EQUITABLE                   CLAIMS)
                             |                                                AGAINST DELL, its agents,
                       Dec. 3, 2009.                                          employees, successors, assigns, or
                                                                              affiliates (collectively for purposes
                                                                              of this paragraph (“Dell”), arising
Attorneys and Law Firms
                                                                              from or relating to this Agreement,
Richard E. Segal, Segal Goldman, West Bloomfield, MI,                         its interpretation, or the breach,
Brian R. Strange, Gretchen A. Carpenter, Strange and                          termination, or validity thereof, the
Carpenter, Los Angeles, CA, for Plaintiff.                                    relationships which result from this
                                                                              Agreement (including, to the full
Anthony A. Agosta, Clark Hill, Detroit, MI, Paul W.                           extent permitted by applicable law,
Schlaud, Reeves & Brightwell, LLP, Austin, TX, for                            relationships with third parties who
Defendants.                                                                   are not signatories to this
                                                                              Agreement), Dell’s advertising, or
                                                                              any related purchase, SHALL BE
                                                                              RESOLVED             EXCLUSIVELY
                                                                              AND FINALLY BY BINDING
                                                                              ARBITRATION
                                                                              ADMINISTERED              BY     THE
    OPINION AND ORDER DENYING PLAINTIFF’S                                     NATIONAL             ARBITRATION
             MOTION TO LIFT STAY                                              FORUM (NAF) under its Code of
                                                                              Procedure then in effect (available
                                                                              via        the        Internet     at
GEORGE CARAM STEEH, District Judge.
                                                                              www.arb-forum.com           or    via
*1 Plaintiff Barry Adler moves this court to lift the stay in                 telephone at 1–800–474–2371).
this case on the grounds that the arbitration agreement                       The arbitration will be limited
between the parties is no longer enforceable. For the                         solely to the dispute or controversy
reasons set forth below, plaintiff’s motion to lift the stay                  between Customer and Dell. Any
is DENIED.                                                                    award of the arbitrator(s) shall be
                                                                              final and binding on each of the

                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     1
 Case 2:18-cv-11086-SFC-PTM ECF No. 29-2 filed 05/28/19                              PageID.1284            Page 3 of 33


Adler v. Dell Inc., Not Reported in F.Supp.2d (2009)



             parties and may be entered as a                                 If in the agreement provision be
             judgment in any court of competent                              made for a method of naming or
             jurisdiction. Information may be                                appointing an arbitrator ... such
             obtained and claims may be filed                                method shall be followed ... or if
             with the NAF or at P.O. Box                                     for any other reason there shall be a
             50191, Minneapolis, MN 55405.                                   lapse in the naming of an arbitrator
                                                                             or arbitrators or umpire, or in
                                                                             filling a vacancy, then upon the
                                                                             application of either party to the
On December 18, 2008, the court granted Dell’s motion                        controversy      the    court    shall
to compel arbitration according to the terms of the                          designate and appoint an arbitrator
Arbitration Agreement and to stay further proceedings                        or arbitrators or umpire, as the case
pending the results of arbitration. On March 10, 2009, the                   may require, who shall act under
court denied Adler’s motion for certification of an                          the said agreement with the same
immediate appeal. Based upon recent developments, in                         force and effect as if he or they had
this motion, Adler explains that arbitration has become                      been specifically named therein.
impossible because the National Arbitration Forum (the
“NAF”) no longer conducts consumer arbitrations.
According to Adler, because the designation of NAF as
arbitrator is integral to the agreement, the arbitration        9 U.S.C. § 5. As a general rule, when the arbitrator named
provision fails altogether, and he should now be permitted      in the arbitration agreement cannot or will not arbitrate
to litigate his claim in court. He asks the court to lift the   the dispute, the court does not void the arbitration
stay and revoke the agreement to arbitrate because of           agreement. Instead, it appoints a different arbitrator, as
impossibility of performance.                                   provided in the Federal Arbitration Act above. See Brown
                                                                v. ITT Consumer Fin. Corp., 211 F.3d 1217, 1222 (11th
Dell acknowledges that NAF recently stopped accepting           Cir.2000).1
new consumer arbitrations but asserts that plaintiff caused
this impossibility by deliberately failing to comply with       The exception to this rule occurs when “it is clear that the
the court’s order to arbitrate after plaintiff’s request for    failed term is not an ancillary logistical concern but rather
certification for immediate appeal was denied. Dell             is as important a consideration as the agreement to
continues to seek enforcement of the arbitration                arbitrate itself.” Id. (quoting McGuire, Cornwell & Blakey
agreement with the court appointment of an alternate            v. Grider, 771 F.Supp. 319, 320 (1991) (emphasis
arbitrator, pursuant to Section 5 of the Federal Arbitration    added)). In such situations, the Court will not sever the
Act. Alternatively, Dell requests a dismissal of the case       failed term from the rest of the agreement and the entire
for failure to prosecute, based upon Adler’s refusal to         arbitration provision fails. Id. “Whether the agreement to
arbitrate the case as earlier ordered by the court.             arbitrate is entire or severable turns on the parties’ intent
                                                                at the time of the agreement was executed, as determined
                                                                from the language of the contract and the surrounding
                                                                circumstances.” Great Earth Cos. V. Simmons, 288 F.3d
                                                                878, 890 (6th Cir.2002).
                        II. Analysis
                                                                In this case, the language of the contract is ambiguous on
*2 This matter rests on interpreting the Arbitration            the intent of the parties in designating NAF, to administer
Clause’s provision that disagreements between the parties       the arbitration. The clause, “SHALL BE RESOLVED
“SHALL BE RESOLVED EXCLUSIVELY AND                              EXCLUSIVELY AND FINALLY BY BINDING
FINALLY          BY      BINDING         ARBITRATION            ARBITRATION             ADMINISTERED              BY       THE
ADMINISTERED             BY       THE       NATIONAL            NATIONAL ARBITRATION FORUM (NAF)” may
ARBITRATION FORM (NAF).” Adler suggests that the                either refer to the parties’ intent to arbitrate all disputes or
entire Arbitration Agreement is unenforceable because the       to the intent of the parties to bring arbitration solely
requirement that the parties arbitrate before NAF is            before NAF, or both. At every pass through these words,
integral to the agreement and cannot be severed from it.        it is impossible to discern whether the parties intended to
This court disagrees.                                           embrace arbitration as their exclusive and final recourse
                                                                for disputes while identifying NAF as a secondary matter
Section 5 of the Federal Arbitration Act provides:              to administer the process, or whether they intended NAF
                                                                arbitration only to be their exclusive and final recourse for
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          2
 Case 2:18-cv-11086-SFC-PTM ECF No. 29-2 filed 05/28/19                               PageID.1285           Page 4 of 33


Adler v. Dell Inc., Not Reported in F.Supp.2d (2009)



disputes. Both interpretations have merit, but there is           provide an alternative arbitral forum. The Cairdeo court
nothing in the language to indicate which is the intended         found that the language, “SHALL BE RESOLVED
interpretation.                                                   EXCLUSIVELY AND FINALLY BY BINDING
                                                                  ARBITRATION            ADMINISTERED            BY       THE
*3 Two aspects of the agreement offer some support for            NATIONAL ARBITRATION FORUM (NAF)” meant
the conclusion that the intent to arbitrate was paramount,        that the case would be arbitrated exclusively by the NAF.
and the designation of NAF secondary. First, the                  Id. at *4. The Cairdeo court also referred to an Illinois
agreement requires NAF rules be used. This would appear           state case where an Illinois appellate court found in a
to be mere surplusage, except in the case of a substitute         similar contract that the “selection of NAF was integral to
arbitration forum, and Adler offered no reason to                 the arbitration clause at issue and thus held that § 5 could
conclude that NAF rules cannot be applied by a substitute         not be used to appoint a substitute arbitrator.” Id. At *5
arbitrator. Second, the agreement specifically limits the         (citing Carr v. Gateway, Inc., No. 5–07–0711
arbitration process to the customer and Dell, which adds          (III.App.Ct.2009).
emphasis to the process agreed upon, as opposed to the
designated forum.                                                 *4 Dell distinguishes Cairdeo by pointing out that the
                                                                  enforceability of Dell’s arbitration agreement in Cairdeo
Further, the agreement lacks any provision for a course of        had not been resolved by the Cairdeo Court by the time
conduct in the event that NAF is unavailable or unwilling         that NAF stopped accepting new consumer claims,
to arbitrate disputes between the parties. The lack of an         whereas the court in this case had determined that the
alternative to NAF in the agreement may be taken as               arbitration agreement was enforceable months before the
indicating a primary intent to arbitrate all disputes, or on      NAF stopped accepting new consumer claims. Dell also
the other hand, that the parties contemplated arbitration         argues that the Cairdeo decision is factually and legally
only if administered by NAF. This too can cut both ways           erroneous and states that it intends to appeal the decision.
and leaves the court guessing at the intent of the parties.       Dell argues that the Cairdeo decision improperly relies on
In any event, the agreement falls far short of establishing       Carr v. Gateway, which is distinguishable from Cairdeo
the exception stated in Brown that arbitration will fail          and distinguishable from this case. Dell argues that the
only if it is “clear” that the term in dispute, i.e. that the     contract in Cairdeo provided for fees or penalties in the
exclusive and final resolution of all disputes between the        event a party brought a dispute in a forum other than
parties must be administered by NAF, is “as important a           NAF, which demonstrated that NAF was integral to the
consideration as the agreement to arbitrate itself.”              contract unlike in the case here. Finally, Dell responds by
                                                                  stating that the NAF is a red herring, because Dell has
The surrounding circumstances are no more helpful than            offered to arbitrate Adler’s claim before the AAA or
the language of the contract and the arbitration agreement        JAMS (or to litigate in small claims court).
in resolving this issue. Little can be gleaned from the
surrounding circumstances as the details behind this              This court disagrees with the reasoning of Cairdeo and its
agreement are few and far between. Although Dell drafted          application of § 5 of the FAA. In reaching its decision, the
the agreement, apparently has employed other arbitrators          Cairdeo court opined, “In general, the FAA provides that
in other disputes involving this contract language, and           where the chosen arbitrator is unavailable, the court may
now continues to seek arbitration as the chosen process in        appoint a substitute arbitrator.” Id. at *3 (emphasis
this case, these facts fall short of settling the intent of the   added). That finding overlooks the actual, mandatory
parties.                                                          language of the statute in § 5. “... or in filling a vacancy,
                                                                  then upon the application of either party to the
For his argument, Adler relies on the reasoning articulated       controversy the court shall designate and appoint an
in Cairdeo v. Dell, Inc., 2009 WL 3485933 (W.D.Wash.).            arbitrator ....“ Id. (emphasis added). Further, the FAA
In that case, a Washington District Court addressed the           omits any mention of parsing through the parties’ intent.
same language at issue in this case. In contrast to this          Congress envisioned a situation such as the one presented
court’s analysis, the Cairdeo court determined that the           to this court in which the named arbitrator is no longer
entire arbitration agreement was unenforceable because            available. Either party may request that the court appoint
“the parties’ selection of NAF as arbitrator is integral to       a replacement, one with the “same force and effect as if
the arbitration clause.” Id. at *4. The court found that          he or they had been specifically named therein.” The tone
several factors supported its decision, including: (1) that       of the FAA certainly implies that Congress intended that
the language “clearly and unequivocally selects NAF as            arbitration remain the prevailing method of resolving
arbitrator;” (2) that the agreement requires that NAF             disputes if one of the parties requests arbitration. Dell has
apply its own rules; and (3) the agreement does not               done so in its arguments and briefs.

                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        3
    Case 2:18-cv-11086-SFC-PTM ECF No. 29-2 filed 05/28/19                                      PageID.1286             Page 5 of 33


Adler v. Dell Inc., Not Reported in F.Supp.2d (2009)



                                                                          (9th Cir.2006) (courts should be reluctant to dismiss
In short, this court finds more persuasive the reasoning of               arbitration agreements unless there is “evidence that the
the 11 th Circuit in Brown in refusing to void the                        naming of the [arbitrator] was so central to the arbitration
arbitration clause because the specified forum (also the                  agreement that the unavailability of that arbitrator brought
NAF in that case) was unavailable. Brown, 211 F.3d at                     the agreement to an end.”). Terminating the agreement to
1222.                                                                     arbitrate could have been accomplished simply by so
                                                                          stating in the agreement. It was not. Consistent with this
As set forth below, the decision in Brown is more                         authority, the court finds that the language of the contract
consistent with both Sixth Circuit and Supreme Court                      clearly indicates that the parties expected their disputes to
authority than the analysis in Cairdeo.                                   be resolved by arbitration. The agreement does not allow
                                                                          for litigation in the event NAF is unavailable to act. The
In Morrison v. Circuit City, 317 F.3d 346 (6th Cir.2003),                 unavailability of NAF to hear the arbitration should not
the Sixth Circuit stated that any doubts regarding                        frustrate the overriding intent to arbitrate.
arbitrability should be resolved in favor of arbitration.
Morrison, 317 F.3d at 675 (citing Moses H. Cone Mem.                      *5 WHEREFORE, IT IS HEREBY ORDERED that
Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–25, 103                    plaintiff’s motion to lift the stay in this case is DENIED.
S.Ct. 927, 74 L.Ed.2d 765 (1983). It is difficult to justify              The court instructs the parties to confer and agree on an
the abrogation of an entire arbitration agreement,                        alternate arbitrator who will apply the rules of NAF under
especially when Congress has provided in the Federal                      its Code of Procedure, if possible. If the parties fail to
Arbitration Act an easy remedy for an arbitrator’s                        come to an agreement within 30 days from the date of
unavailability. See McMullen v. Meijer, Inc., 166 Fed.                    entry of this order, either defendants or plaintiff may
Appx. 164, 169 (6th Cir.2006). In McMullen, the Sixth                     submit an application to this court identifying proposed
Circuit affirmed the trial court’s decision to require                    arbitrator(s) for appointment. In the event the parties fail
arbitration even though extensive arbitrator selection                    to agree on an alternate arbitrator and no application is
provisions were invalidated. The Sixth Circuit wrote that                 presented to this court for appointment by February 1,
an additional consideration in whether to sever provisions                2010, this matter shall be dismissed without prejudice.
from an arbitration agreement is the preference indicated
by the courts to favor arbitration over litigation. Although
McMullen ruled in an employment dispute, the same                         All Citations
preference applies in situations such as these where the
parties agree to take commercial disputes to arbitration.                 Not Reported in F.Supp.2d, 2009 WL 4580739
See also Raddum v. KPMG LLP, 457 F.3d 1054, 1060

Footnotes

1       Michigan provides for a similar resolution. MCL § 600.5015 states “[i]f the arbitration agreement provides a method of
        appointment of arbitrators, this method shall be followed .... if the agreed method fails or for any reason cannot be followed, or
        when an arbitrator appointed fails or is unable to act and his successor has not been duly appointed, the court on application of a
        party shall appoint 1 or more arbitrators.”




End of Document                                                          © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    4
 Case 2:18-cv-11086-SFC-PTM ECF No. 29-2 filed 05/28/19                            PageID.1287           Page 6 of 33


Board of Trustees of Sheet Metal Workers’ Local Union..., Not Reported in...




                                                               framing of its motion as seeking something in addition to
                                                               reconsideration, the Court issued a notice on September
                                                               24, 2013, informing the parties that it would allow
   KeyCite history available
                                                               BCBSM to file a response to the motion if it chose to do
                2013 WL 5874609                                so. On October 8, 2013, BCBSM filed a response brief.
  Only the Westlaw citation is currently available.
           United States District Court,                       Rule 7 of the Local Rules for the Eastern District of
                  E.D. Michigan,                               Michigan advises that “[t]he court will not grant motions
                Southern Division.                             for rehearing or reconsideration that merely present the
                                                               same issues ruled upon by the court, either expressly or
  BOARD OF TRUSTEES OF the SHEET METAL                         by reasonable implication.” E.D. Mich. L.R. 7.1(h)(3). A
 WORKERS’ LOCAL UNION NO. 80 INSURANCE                         motion for reconsideration will be granted only where the
          TRUST FUND, Plaintiff,                               movant “demonstrate[s] a palpable defect by which the
                  v.                                           court and the parties ... have been misled” and “show[s]
     BLUE CROSS AND BLUE SHIELD OF                             that correcting the defect will result in a different
          MICHIGAN, Defendant.                                 disposition of the case.” Id. A defect is palpable when it is
                                                               “obvious, clear, unmistakable, manifest, or plain.”
                Civil Case No. 2:13–cv–10415.                  Chrysler Realty Co., LLC v. Design Forum Architects,
                               |                               Inc., 544 F.Supp.2d 609, 618 (E.D.Mich.2008).
                         Oct. 31, 2013.
                                                               Plaintiff fails to demonstrate a palpable defect with
                                                               respect to the Court’s August 12 decision. Plaintiff
Attorneys and Law Firms                                        contends that the Court did not expressly consider the
                                                               factors relevant to determining whether a stay should be
Ronald S. Lederman, Gerard J. Andree, Sullivan, Ward,
                                                               entered. The Court, however, did consider those factors
Southfield, MI, for Plaintiff.
                                                               even if it did not discuss them at length. Plaintiff further
G. Christopher Bernard, Bodman, Ann Arbor, MI,                 contends that the Sixth Circuit’s recent decision in
Rebecca D. O’Reilly, Bodman, Detroit, MI, for                  Pipefitters 636 Insurance Fund v. Blue Cross & Blue
Defendant.                                                     Shield of Michigan, 722 F.3d 861, 2013 WL 3746217 (6th
                                                               Cir. July 18, 2013), governs the Hi–Lex appeal and the
                                                               current action. This is an argument, however, that
                                                               Plaintiff raised in the initial motion to stay which this
                                                               Court rejected.

                                                               Alternatively, Plaintiff asks the Court to allow this
  OPINION AND ORDER DENYING PLAINTIFF’S                        litigation to at least proceed with the discovery phase
   MOTION TO LIFT STAY OF PROCEEDINGS                          pending the Hi–Lex appeal. Plaintiff contends that the
       AND/OR FOR RECONSIDERATION                              Honorable David M. Lawson recently issued a decision in
                                                               a related case “recogniz[ing] the appropriateness of
                                                               allowing discovery prior to the completion of the [Hi–Lex
PATRICK J. DUGGAN, District Judge.                             ] appeal ..., and directed the parties to submit a Discovery
                                                               Plan for the court’s consideration.” (Pl.’s Br. in Supp. of
*1 On August 12, 2013, this Court issued an Opinion and
                                                               Mot. at 6–7.) Judge Lawson did direct the parties to
Order granting a motion filed by Defendant Blue Cross
                                                               submit a discovery plan in the case before him: Minute
and Blue Shield of Michigan (“BCBSM”) seeking to stay
                                                               Entry, Dykema Excavators, Inc. v. Dykema Excavators,
this litigation pending the Sixth Circuit Court of Appeals’
                                                               Inc. et al. v. Blue Cross & Blue Shield of Michigan, No.
decision in a related case: Hi–Lex Controls, Inc. v. Blue
                                                               13–12151 (E.D.Mich. Aug. 1, 2013). However, this was
Cross & Blue Shield of Michigan, No. 11–12557, 2013
                                                               several months before he granted BCBSM’s motion to
WL 2285453 (E.D.Mich. May 23, 2013), appeal
                                                               stay the matter pending the Hi–Lex appeal and
docketed, Nos. 13–1773 and 13–1859 (6th Cir. June 25,
                                                               administratively closed the case. Order Granting Mot. for
2013). Presently before the Court is Plaintiff’s “Motion to
                                                               Stay, Dykema Excavators, Inc., 13–12151 (E.D.Mich.
Lift Stay of Proceedings and/or for Reconsideration,”
                                                               Oct. 29, 2013) (ECF No. 15). This is consistent with what
filed pursuant to Eastern District of Michigan Local Rule
                                                               every judge has done in response to BCBSM’s motions to
7.1(h) on August 26, 2013. In the light of Plaintiff’s
                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    1
 Case 2:18-cv-11086-SFC-PTM ECF No. 29-2 filed 05/28/19                              PageID.1288             Page 7 of 33


Board of Trustees of Sheet Metal Workers’ Local Union..., Not Reported in...



stay pending the Hi–Lex appeal in the more than twenty
related cases filed in this District.                          IT IS ORDERED, that Plaintiff’s Motion to Lift Stay of
                                                               Proceedings and/or for Reconsideration is DENIED.
*2 For the above reasons, the Court finds no palpable
defect with respect to its August 12, 2013 decision and no
reason to lift the stay to allow the parties to engage in      All Citations
discovery.
                                                               Not Reported in F.Supp.2d, 2013 WL 5874609
Accordingly,
End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         2
Case
 Case2:18-cv-11086-SFC-PTM
      2:18-cv-11086-SFC-PTM ECF
                             ECFNo.
                                 No.29-2
                                     23 filed
                                          filed10/22/18
                                                05/28/19 PageID.1100
                                                          PageID.1289 Page
                                                                       Page18ofof12
                                                                                  33



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

  TEMUJIN KENSU,
                                        CASE NO. 2:18-CV-11086
         Plaintiff,
                                        DISTRICT JUDGE SEAN F. COX
  v.                                    MAGISTRATE JUDGE PATRICIA T. MORRIS

  JPAY, INC.,

         Defendant.
                                        /

                MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
                           ON DEFENDANT’S RENEWED
                      MOTION TO COMPEL ARBITRATION (R.19)

         I. INTRODUCTION

         Before the Court is Defendant’s motion to compel arbitration. (R.19.) Plaintiff’s suit is

  based on a contractual relationship between Plaintiff, as a prisoner, and Defendant, as the

  exclusive provider of e-communication for prisoners, including money transfers, e-mail, e-books,

  video content, games, video visitation services, MP3 players, electronic tablets, content,

  products, accessories, and other services. Plaintiff’s amended complaint (R.18) avers the

  following claims: (1) declaratory relief under 28 U.S.C. § 2201; (2) breach of contract; (3)

  violation of the Michigan Consumer Protection Act, MCL § 445.901 et seq.; (4) violation of the

  Fourth and Fourteenth Amendment right to be free from unreasonable seizure under 42 U.S.C. §

  1983; (5) breach of duty of good faith and fair dealing; (6) negligent misrepresentation; (7)

  unjust enrichment; (8) fraud/intentional misrepresentation; (9) breach of express warranty; (10)

  breach of implied warranty. Plaintiff prays for relief including the court finding that this action

  satisfies the prerequisites for maintenance as a class action, and seeking restitution, injunctive




                                                  1
Case
 Case2:18-cv-11086-SFC-PTM
      2:18-cv-11086-SFC-PTM ECF
                             ECFNo.
                                 No.29-2
                                     23 filed
                                          filed10/22/18
                                                05/28/19 PageID.1101
                                                          PageID.1290 Page
                                                                       Page29ofof12
                                                                                  33



  relief, costs and attorney fees, and any other relief the court deems appropriate. (R.18 at Page

  ID.768.)

         On July 10, 2018, Defendant filed the instant motion to compel arbitration (R.19),

  Plaintiff responded (R.21), and Defendant replied. (R.21.) The motions have been fully briefed

  and are ready for Report & Recommendation without oral argument. I recommend GRANTING

  Defendant’s motion, compelling arbitration, and dismissing the case without prejudice.

         II. ANALYSIS

                 A. Arguments of the Parties

         Defendant contends that the arbitration agreement contained in the terms of use

  agreement (TOU) with Plaintiff covers the disputes raised in the instant complaint and compels

  dismissal in favor of arbitration. (R.19.) Plaintiff argues that he is a third-party beneficiary of the

  contract between the Michigan Department of Corrections (MDOC) and Defendant, that this

  contract does not have an arbitration clause, and thus, Plaintiff is not bound by the arbitration

  clause in the TOU. (R.21.) Plaintiff further argues that even if the TOU agreement is the

  governing document, the arbitration agreement contained therein is an unconscionable adhesion

  contract, and that Defendant has failed to come forward with any evidence that Plaintiff Kensu

  agreed to the terms of the arbitration agreement such that a question of fact exists as to whether

  there is a valid arbitration agreement in the TOU. (Id.) Defendant replies that Plaintiff’s claims

  are subject to arbitration, that the TOU is not unconscionable, and that there is sufficient

  evidence that Plaintiff accepted the arbitration agreement. (R.22.)

                 B. Relevant Portions of the TOUs

         In the instant case, the arbitration clause in the TOUs for 2016, 2017, and 2018 provided,

  in paragraph 5(a) for 2016 and paragraph 8(a) for 2017 and 2018:



                                                    2
Case
 Case2:18-cv-11086-SFC-PTM
       2:18-cv-11086-SFC-PTM ECF
                              ECFNo.
                                  No.29-2
                                      23 filed
                                          filed 10/22/18
                                                05/28/19 PageID.1102
                                                         PageID.1291 Page
                                                                     Page 310ofof1233



         Any dispute, claim or controversy among the parties arising out of or relating to
         this Agreement (“Dispute”) shall be finally resolved by and through binding
         arbitration administered by JAMS pursuant to its Comprehensive Arbitration
         Rules and Procedures and in accordance with the Expedited Procedures in those
         rules (the “JAMS Rules”) . . . . Both the foregoing agreement of the parties to
         arbitrate any and all Disputes, and the results, determinations, findings, judgments
         and/or awards rendered through any such arbitration, shall be final and binding on
         the parties and may be specifically enforced by legal proceedings in any court of
         competent jurisdiction.

  (R.19, Ex. 2, at PageID.951, PageID.960-961, and PageID.971-972.) The 2017 and 2018

  versions both added a sentence stating, “You agree that, by entering into this Agreement, you

  and JPay are each waiving the right to a trial by jury or to participate in a class action or

  class arbitration.” (R.19 at PageID.961 and Page ID.972) (emphasis in original).

         All three agreements also contain waivers of the right to participate in a class action

  lawsuit or class arbitration. The 2016 language stated as follows:

         ALL DISPUTES, REGARDLESS OF THE DATE OF ACCRUAL OF SUCH
         DISPUTE, SHALL BE ARBITRATED ON AN INDIVIDUAL BASIS. YOU
         ARE WAIVING YOUR RIGHT TO PARTICIPATE IN A CLASS ACTION
         LAWSUIT . . . YOU AND JPAY AGREE THAT THE ARBITRATORS HAVE
         NO AUTHORITY TO ORDER CONSOLIDATION OR CLASS
         ARBITRATION OR TO CONDUCT CLASS-WIDE ARBITRATION
         PROCEEDINGS, AND ARE ONLY AUTHORIZED TO RESOLVE THE
         INDIVIDUAL DISPUTES BETWEEN YOU AND JPAY ALONE. FURTHER,
         YOU WILL NOT HAVE THE RIGHT TO CONSOLIDATION OR JOINDER
         OR INDIVIDUAL DISPUTES OR ARBITRATIONS, TO HAVE ANY
         DISPUTE ARBITRATED ON A CLASS ACTION BASIS, OR TO
         PARTICIPATE IN A REPRESENTATIVE CAPACITY OR AS A MEMBER
         OF ANY CLASS PERTAINING TO ANY CLAIM SUBJECT TO
         ARBITRATION.

         THE VALIDITY, EFFECT, AND ENFORCEABILITY OF THE FOREGOING
         WAIVER OF CLASS ACTION LAWSUIT AND CLASS-WIDE
         ARBITRATION, IF CHALLENGED, ARE TO BE DETERMINED SOLELY
         AND EXCLUSIVELY BY FEDERAL DISTRICT COURT LOCATED IN THE
         SOUTHERN DISTRICT OF FLORIDA OR FLORIDA STATE COURT IN
         MIAMI-DADE COUNTY AND NOT BY JAMS OR ANY ARBITRATOR.

  (R.19 at PageID.951-952.)



                                                  3
Case
 Case2:18-cv-11086-SFC-PTM
       2:18-cv-11086-SFC-PTM ECF
                              ECFNo.
                                  No.29-2
                                      23 filed
                                          filed 10/22/18
                                                05/28/19 PageID.1103
                                                         PageID.1292 Page
                                                                     Page 411ofof1233



         The 2017 and 2018 language differed slightly:

         ALL DISPUTES, REGARDLESS OF THE DATE OF ACCRUAL OF SUCH
         DISPUTE, SHALL BE ARBITRATED ON AN INDIVIDUAL BASIS. YOU
         ARE WAIVING YOUR RIGHT TO PARTICIPATE IN A CLASS ACTION
         LAWSUIT . . . . FURTHER, YOU ARE WAIVING, AND WILL NOT HAVE,
         THE RIGHT TO CONSOLIDATION OR JOINDER OF INDIVIDUAL
         DISPUTES OR ARBITRATIONS, TO HAVE ANY DISPUTE ARBITRATED
         ON A CLASS ACTION BASIS, OR TO PARTICIPATE IN A
         REPRESENTATIVE CAPACITY OR AS A MEMBER OF ANY CLASS
         PERTAINING TO ANY CLAIM SUBJECT TO ARBITRATION. FURTHER,
         YOU AND JPAY AGREE THAT THE ARBITRATORS HAVE NO
         AUTHORITY TO ORDER CONSOLIDATION OR CLASS ARBITRATION
         OR TO CONDUCT ANY FORM OF REPRESENTATIVE OR CLASS-WIDE
         ARBITRATION PROCEEDINGS, AND ARE ONLY AUTHORIZED TO
         RESOLVE THE INDIVIDUAL DISPUTES BETWEEN YOU AND JPAY
         ALONE.


         THE SCOPE, VALIDITY, EFFECT, AND ENFORCEABILITY OF THE
         FOREGOING WAIVER OF CLASS ACTION LAWSUIT AND
         REPRESENTATIVE OR CLASS-WIDE ARBITRATION ARE TO BE
         DETERMINED SOLELY AND EXCLUSIVELY BY THE FEDERAL
         DISTRICT COURT LOCATED IN THE SOUTHERN DISTRICT OF FLORIDA
         OR FLORIDA STATE COURT IN MIAMI-DADE COUNTY AND NOT BY
         JAMS OR ANY ARBITRATOR. IF A LAWSUIT IS FILED TO ENFORCE
         THESE WAIVERS THE PARTIES AGREE THAT THE ARBITRATION
         SHALL BE IMMEDIATELY STAYED, BY AGREEMENT OR COURT
         ORDER, UNTIL THE COURT CASE IS RESOLVED AND ALL APPELLATE
         REVIEW IS EXHAUSTED, THE COST OF PROCEEDINGS UNDER THIS
         SECTION, INCLUDING, WITHOUT LIMITATION, EACH PARTY’S
         ATTORNEY FEES AND COSTS, SHALL BE BORNE BY THE
         UNSUCCESSFUL PARTY.

  (R.19 at PageID.961-962, PageID.972-973.)

                C. Applicable standards

         “The Federal Arbitration Act codifies a national policy in favor of arbitrating claims

  when parties contract to settle disputes by arbitration.” Andrews v. TD Ameritrade, Inc., 596 F.

  App’x 366, 370 (6th Cir. 2014). The pertinent question is whether there is a valid agreement

  between the parties and whether the specific dispute falls within the substantive scope of the



                                                 4
Case
 Case2:18-cv-11086-SFC-PTM
       2:18-cv-11086-SFC-PTM ECF
                              ECFNo.
                                  No.29-2
                                      23 filed
                                          filed 10/22/18
                                                05/28/19 PageID.1104
                                                         PageID.1293 Page
                                                                     Page 512ofof1233



  agreement. Id. at 371. Any doubts regarding arbitrability should be resolved in favor of

  arbitration. Moses H. Cone Mem’l. Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983).

  Stated another way, the “party resisting arbitration bears the burden of proving that the claims at

  issue are unsuitable for arbitration.” Green Tree Fin. Corp.-Alalbama v. Randolph, 531 U.S. 79,

  91 (2000). “[A]n enforceable contractual right to compel arbitration operates as a quasi-

  jurisdictional bar to a plaintiff’s claims, providing grounds for dismissal of the suit.” Johnson

  Associates Corp. v. HL Operating Corp., 680 F.3d 713, 718 (6th Cir. 2012). The burden is on the

  party opposing arbitration to show that the agreement is not enforceable. Green Tree Fin. Corp.-

  Ala. v. Randolph, 531 U.S. 79, 91-92 (2000).

         Since arbitration agreements are contracts, federal courts generally apply state law when

  determining whether the contract was properly formed and the enforceability of the arbitration

  agreement. Seawright v. Am. Gen. Fin. Servs., Inc., 507 F.3d 967, 972 (6th Cir. 2007). Once

  those thresholds are crossed, substantive federal arbitration law applies. In addition, here, the

  arbitration agreements state that “[t]he arbitration provisions set forth herein, and any arbitration

  conducted thereunder, shall be governed exclusively by the Federal Arbitration Act, Title 9

  United States Code, to the exclusion of any state or municipal law of arbitration.” (R.19 at

  PageID.950, PageID.961, Page ID.972.)

         The Sixth Circuit uses a four factored test to determine if a case should be dismissed and

  arbitration compelled: (1) whether the parties agreed to arbitrate; (2) the scope of the agreement

  to arbitrate; (3) if federal statutory claims are involved, whether Congress intended for those

  claims to be arbitrable; and (4) if only some of the claims are subject to arbitration, whether the

  nonarbitrable claims should be stayed pending arbitration. Fazio v. Lehman Bros., Inc., 340 F.3d

  386, 392 (6th Cir. 2003).



                                                   5
Case
 Case2:18-cv-11086-SFC-PTM
       2:18-cv-11086-SFC-PTM ECF
                              ECFNo.
                                  No.29-2
                                      23 filed
                                          filed 10/22/18
                                                05/28/19 PageID.1105
                                                         PageID.1294 Page
                                                                     Page 613ofof1233



                 1. Whether the parties agreed to arbitrate

         As shown above, the relevant TOUs each contained a paragraph requiring that “[a]ny

  dispute, claim or controversy among the parties arising out of or relating to this Agreement

  (“Dispute”) shall be finally resolved by and through binding arbitration . . . . Both the foregoing

  agreement of the parties to arbitrate any and all Disputes, and the results, determinations,

  findings, judgments and/or awards rendered through any such arbitration, shall be final and

  binding on the parties…” (R.19, Ex. 2 at PageID.951, PageID.960-961, and PageID.971-972.)

          In Michigan, “a valid contract requires five elements: (1) parties competent to enter into

  a contract; (2) a proper subject matter; (3) legal consideration; (4) mutuality of agreement; and

  (5) mutuality of obligation.” Bank of America, NA v. First America Title Ins. Co., 499 Mich. 74,

  101 (Mich. 2016). Mutuality of agreement means that there is mutual assent, i.e., a meeting of

  the minds, as to all of the essential terms of the contract. Sanchez v. Eagle Alloy, Inc., 254 Mich.

  App. 651, 665 (Mich. App. 2003). “A meeting of the minds can be found from performance and

  acquiescence in that performance.” Id. at 666.

         Plaintiff does not contest that the TOUs are valid contracts, but instead argues that there

  is at least a genuine issue of material fact as to whether Plaintiff agreed to the arbitration portion

  of the TOU. (R. 21 at PageID.1080-1082.) Plaintiff contends that Defendant’s proffered affidavit

  by its paralegal, Ms. Sode—which discussed JPay’s system and Plaintiff’s account (R.19, ex.

  1)—is not admissible because she does not “state that she has personal knowledge concerning

  Kensu” and that “Defendant has provided no factual records to support the affiant’s contentions

  regarding Plaintiff’s supposed agreement.” (R.21 at PageID.1081.) Plaintiff does not dispute that

  he made multiple purchases of electronic communications services at JPay kiosks under the

  TOUs. I therefore find that mutuality of agreement is established by his performance and



                                                    6
Case
 Case2:18-cv-11086-SFC-PTM
       2:18-cv-11086-SFC-PTM ECF
                              ECFNo.
                                  No.29-2
                                      23 filed
                                          filed 10/22/18
                                                05/28/19 PageID.1106
                                                         PageID.1295 Page
                                                                     Page 714ofof1233



  acquiescence in that performance. Sanchez, 254 Mich. App. at 665-666; see also, Carey v. Uber

  Technologies, Inc., No. 1:16-cv-1058, 2017 WL 1133936, at *4 (N.D. Ohio March 27, 2017)

  (clicking through screens to sign up to use a product, even where terms are contained in a

  hyperlink, is an acceptable method to manifest assent to the terms of an agreement even if the

  user failed to actually review the terms). 1

         In Great Earth Companies, Inc. v. Simons, 288 F.3d 878, 889 (6th Cir. 2002), the Sixth

  Circuit declared that “in deciding whether a valid agreement to arbitrate exists, district courts

  may consider only claims concerning the validity of the arbitration clause itself, as opposed to

  challenges to the validity of the contract as a whole.” “[A]ttacks on the validity of an entire

  contract, as distinct from attacks aimed at the arbitration clause, are within the arbitrator’s ken.”

  Preston v. Ferrer, 552 U.S. 346, 353 (2008). Therefore, “the party opposing . . . arbitration must

  state a ‘well-founded claim of fraud in the inducement of the arbitration clause itself, standing

  apart from the whole agreement, that would provide grounds for the revocation of the agreement

  to arbitrate.’” Great Earth, 288 F.3d at 890, quoting Arnold v. Arnold Corp., 920 F.2d 1269,

  1278 (6th Cir. 1990) (emphasis in original).

         Here, Plaintiff contends that the TOUs are unenforceable adhesion contracts because

  “[t]here is no alternative to JPay available to prisoners within the MDOC . . . prisoners must use

  JPay’s services or do without.” (R.21 at PageID.1070.) Plaintiff does not contend that there was

  any fraud in the inducement to enter into the TOUs. Plaintiff’s claims regarding the TOUs focus

  on the monopolistic control over the market/prices and subsequent breaches of contract and


  1
   In addition, since both parties were bound to do something under the agreement, Defendant to
  provide services and Plaintiff to pay for such services, I further find that consideration and
  mutuality of obligation existed. There is no allegation that either of the parties was incompetent
  or that the contract concerns anything but proper subject matter. Accordingly, even if the validity
  of the contract was fully challenged, I suggest the TOUs are valid contracts.

                                                   7
Case
 Case2:18-cv-11086-SFC-PTM
       2:18-cv-11086-SFC-PTM ECF
                              ECFNo.
                                  No.29-2
                                      23 filed
                                          filed 10/22/18
                                                05/28/19 PageID.1107
                                                         PageID.1296 Page
                                                                     Page 815ofof1233



  warranties along with failure of customer service on the products sold rather than any actual

  fraud in the inducement to enter into the TOUs. (R.18.) 2

          This unconscionability argument based on the take it or go without e-communication in

  prison aspect of the TOUs “unquestionably go[es] to the validity of the [] agreement as a whole,

  rather than the arbitration provisions specifically.” McGrew v. VCG Holding Corp., et al, 244 F.

  Supp.3d 580, 592 (W.D. Ky. 2017). Accordingly, this claim should be addressed by the

  arbitrator rather than the court. Id.; accord Ewell v. Heath, No. 17-cv-11876, 2018 WL 460073,

  at *2-3 (E.D. Mich. Jan. 18, 2018) (finding arbitration agreement valid where the plaintiff had

  not argued fraud in the inducement to enter into the arbitration provision of the contract, leaving

  “arguments as to the validity of the contract [as a whole] to be considered by the arbitrator”);

  Doss v. Nordstrom, Inc., No. 3:15-CV-00904, 2016 WL 4272334, at *4 (M.D. Tenn. Aug. 15,

  2016) (argument that agreement is an “unconscionable contract of adhesion, thereby rendering it

  unenforceable” that did not include an argument that there was any fraud in the inducement to

  enter into the arbitration provision of the contract left “any question of a breach of contract . . .

  for arbitration”).

          Even if Plaintiff confined his unconscionability argument to the arbitration clause alone,

  the result would be the same. Big City Small World Bakery Café, LLC v. Francis David Corp.,

  265 F. Supp. 3d 750, 762-64 (E.D. Mich. 2017) (rejecting claim that agreement was adhesive

  because defendant was in a superior bargaining position and offered the contract on a ‘take it or

  leave it basis” under Ohio law); see also Stevens Bratton v. Trugreen, Inc., 675 F. App’x 563,


  2
    Plaintiff refers to the contract between Defendant and the MDOC in the misrepresentation
  counts and complains that the products, content, and services offered by Defendant were falsely
  advertised and that Plaintiff, as third-party SSbeneficiary to that contract, was damaged. (R. 18 at
  PageID.759-762.) However, these arguments do not pertain to the TOUs and their arbitration
  clauses which are the subject here.

                                                   8
Case
 Case2:18-cv-11086-SFC-PTM
       2:18-cv-11086-SFC-PTM ECF
                              ECFNo.
                                  No.29-2
                                      23 filed
                                          filed 10/22/18
                                                05/28/19 PageID.1108
                                                         PageID.1297 Page
                                                                     Page 916ofof1233



  571 (2017) (arbitration provision is not overbroad where it applies to any claim, dispute or

  controversy); West v. Legacy Motors, Inc., No. 16-12101, 2016 WL 6476458, at *2 (E.D. Mich.

  Nov. 2, 2016) (arbitration clause is not substantively unconscionable simply because the plaintiff

  got a bad deal).

         Finally, Plaintiff also contends that the TOUs should not be the governing documents and

  that the contract between MDOC and JPay should govern because Plaintiff is a third-party

  beneficiary to that contract and that contract does not have an arbitration clause. However,

  Plaintiff has cited no case law, and the court is aware of none, that would favor granting

  governance to a contract based on a third-part beneficiary theory over a contract between the

  actual parties to the cause of action which forms the basis of Plaintiff’s claim for breach of

  contract. 3 Accordingly, this argument does not undermine the court’s analysis above. 4


  3
    The court is aware of case law concluding that third-party beneficiaries may be compelled to
  arbitrate claims within the scope of the arbitration provision in the contract that benefits them
  even though they are non-signatories. See., e.g., Tolbert v. Coast to Coast Dealer Services, Inc.,
  789 F. Supp. 2d 811, 817 (N.D. Ohio 2011) (“Courts have held that third party beneficiaries of
  contracts agreed upon by other parties are bound to the arbitration clauses in those contracts,
  especially when the third party beneficiary is suing for breach of contract.”); Van Pamel v. TRW
  Vehicle Safety Systems, Inc., No. 12-cv-10453, 2012 WL 3134224, at *3-4 (E.D. Mich. Aug. 1,
  2012) (when non-signatory seeks a direct benefit from a contract, he cannot disavow the
  arbitration provision in that contract); American Family Life Assur. Co. of Columbus v. Biles,
  No. 3:10CV667, 2011 WL 4014463, at *10 (S.D. Miss. Sept. 8, 2011). However, research has
  not revealed a successful attempt of a signatory to an arbitration agreement to avoid arbitration
  by diverting focus to a contract wherein the party is a third-party beneficiary.
  4
    I also note that as to Plaintiff’s reference to representing other similarly situated individuals,
  i.e., a purported yet uncertified class, the TOUs also contain three agreements with waivers of
  the right to participate in a class action lawsuit or class arbitration. (R.19 at PageID.951-952,
  PageID.961-962, PageID.972-973.) Such waivers are enforceable despite arguments that such
  waivers are unconscionable under Michigan law or that “waiver of class arbitration
  fundamentally results in the exculpation of defendants since individual claimants will not pursue
  small dollar claims.” Law Offices of David Flint, P.C. v. Bank of America, N.A., No. 15-13006,
  2016 WL 144505, at * 8 (E.D. Mich. Apr. 13, 2016), citing AT&T Mobility, LLC v. Concepcion,
  563 U.S. 333, 348-51 (2011), and American Express Co. v. Italian Colors Restaurant, 133 S. Ct.
  2304 (2013); accord Epic Systems Corp. v. Lewis, 138 S. Ct. 1612, 1623 (2018).

                                                   9
Case
 Case2:18-cv-11086-SFC-PTM
      2:18-cv-11086-SFC-PTM ECF
                             ECFNo.
                                 No.29-2
                                     23 filed
                                          filed10/22/18
                                                05/28/19 PageID.1109
                                                          PageID.1298 Page
                                                                       Page10
                                                                            17ofof12
                                                                                   33



                 2. Scope of the agreement to arbitrate

          The scope of the arbitration agreements are vast, covering “[a]ny dispute, claim or

  controversy among the parties arising out of or relating to this Agreement (“Dispute”)[.]” (R.19,

  Ex. 2 at PageID.951, PageID.960, and PageID.971.) Accordingly, Plaintiff’s claims for

  declaratory relief under 28 U.S.C. § 2201, breach of contract, violation of the Michigan

  Consumer Protection Act, MCL § 445.901 et seq., violation of the Fourth and Fourteenth

  Amendment right to be free from unreasonable seizure under 42 U.S.C. § 1983, breach of duty of

  good faith and fair dealing, negligent misrepresentation, unjust enrichment, fraud/intentional

  misrepresentation, breach of express warranty, and breach of implied warranty, would all be

  included under the broad scope of the arbitration agreement.

                 3. If federal statutory claims are involved, whether Congress intended for
                    those claims to be arbitrable

          Since there are no federal statutory claims involved, this factor cannot weigh against

  arbitration.

                 4. If only some of the claims are subject to arbitration, whether the
                    nonarbitrable claims should be stayed pending arbitration

          As to the fourth and final factor, I suggest that all the claims are subject to arbitration

  such that a stay would be inappropriate. Under the FAA, courts may stay proceedings until

  arbitration has been held, 9 U.S.C. §3; nonetheless, where all of a party’s claims are subject to

  arbitration, courts may properly dismiss the complaint rather than stay proceedings. Green v.

  Ameritech Corp., 200 F.3d 967, 973 (6th Cir. 2000); Morrissette v. Pinnacle Asset Group, LLC,

  No. 14-10259, 2014 WL 7792548, at *3 (E.D. Mich. Nov. 5, 2014).

          I therefore suggest that since all of Plaintiff’s claims are within the scope of the

  arbitration agreement, their resolution should be in the arbitration forum rather than this court.



                                                   10
Case
 Case2:18-cv-11086-SFC-PTM
      2:18-cv-11086-SFC-PTM ECF
                             ECFNo.
                                 No.29-2
                                     23 filed
                                          filed10/22/18
                                                05/28/19 PageID.1110
                                                          PageID.1299 Page
                                                                       Page11
                                                                            18ofof12
                                                                                   33



         III. CONCLUSION

         For the reasons above, I recommend that Defendant’s renewed motion to compel

  arbitration (R.19) be granted and that the case be dismissed without prejudice.

         IV. REVIEW

         Rule 72(b)(2) of the Federal Rules of Civil Procedure states that “[w]ithin 14 days after

  being served with a copy of the recommended disposition, a party may serve and file specific

  written objections to the proposed findings and recommendations. A party may respond to

  another party’s objections within 14 days after being served with a copy.” Fed. R. Civ. P.

  72(b)(2); see also 28 U.S.C. § 636(b)(1). Failure to file specific objections constitutes a waiver

  of any further right of appeal. Thomas v. Arn, 474 U.S. 140, 155; Howard v. Sec’y of Health &

  Human Servs., 932 F.2d 505, 508 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 950

  (6th Cir. 1981). The parties are advised that making some objections, but failing to raise others,

  will not preserve all the objections a party may have to this Report and Recommendation. Willis

  v. Sec’y of Health & Human Servs., 931 F.2d 390, 401 (6th Cir. 1991); Smith v. Detroit Fed’n of

  Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987). According to E.D. Mich. LR

  72.1(d)(2), a copy of any objections is to be served upon this magistrate judge.

         Any objections must be labeled as “Objection No. 1,” “Objection No. 2,” etc. Any

  objection must recite precisely the provision of this Report and Recommendation to which it

  pertains. Not later than 14 days after service of an objection, the opposing party may file a

  concise response proportionate to the objections in length and complexity. Fed. R. Civ. P.

  72(b)(2); E.D. Mich. LR 72.1(d). The response must specifically address each issue raised in the

  objections, in the same order, and labeled as “Response to Objection No. 1,” “Response to




                                                  11
Case
 Case2:18-cv-11086-SFC-PTM
      2:18-cv-11086-SFC-PTM ECF
                             ECFNo.
                                 No.29-2
                                     23 filed
                                          filed10/22/18
                                                05/28/19 PageID.1111
                                                          PageID.1300 Page
                                                                       Page12
                                                                            19ofof12
                                                                                   33



  Objection No. 2,” etc. If the Court determines that any objections are without merit, it may rule

  without awaiting the response.

  Date: October 22, 2018                              s/ Patricia T. Morris
                                                      Patricia T. Morris
                                                      United States Magistrate Judge



                                       CERTIFICATION

        I hereby certify that the foregoing document was electronically filed this date
  through the Court’s CM/ECF system which delivers a copy to all counsel of record.

  Date: October 22, 2018                              By s/Kristen Castaneda
                                                      Case Manager




                                                 12
Case 2:18-cv-11086-SFC-PTM ECF No. 29-2 filed 05/28/19                         PageID.1301          Page 20 of 33


Kensu v. JPay, Inc., Slip Copy (2019)




                                                            breach of the duty of good faith and fair dealing; (6)
                2019 WL 1109948                             negligent misrepresentation; (7) unjust enrichment; (8)
  Only the Westlaw citation is currently available.         fraud/intentional misrepresentation; (9) breach of express
   United States District Court, E.D. Michigan,             warranty; (10) breach of implied warranty. Kensu seeks
                Southern Division.                          restitution, injunctive relief, costs and attorney fees, and
                                                            any other relief the court deems appropriate.
              Temujin KENSU, Plaintiff,
                        v.                                  The Court referred all pre-trial matters to Magistrate
               JPAY, INC., Defendant.                       Judge Patricia T. Morris. (ECF No. 7). On July 10, 2018,
                                                            JPay filed a motion to compel arbitration. (ECF No. 19).
                   Case No. 18-11086                        On October 22, 2018, Judge Morris issued a Report and
                           |                                Recommendation (“R&R”), wherein she recommended
                   Signed 03/11/2019                        that the Court grant JPay’s motion to compel arbitration.
                                                            (ECF No. 23).

Attorneys and Law Firms                                     Kensu filed timely objections to Judge Morris’s R&R.
                                                            (ECF No. 24). JPay responded. (ECF No. 25). The Court
Keith L. Altman, Excolo Law PLLC, Southfield, MI, for       will review Kensu’s objections de novo. Fed. R. Civ. P.
Plaintiff.                                                  72(b)(3).
Benjamin W. Jeffers, Hickey Hauck Bishoff & Jeffers
                                                            First, Kensu objects to Judge Morris’s R&R because she
PLLC, Detroit, MI, Elizabeth B. Herrington, Tedd M.
                                                            failed to consider that this case cannot be arbitrated by
Warden, Zachary R. Lazar, Morgan Lewis & Bockius,
                                                            JAMS, the arbitrator specified in the agreement. Kensu
LLP, Chicago, IL, for Defendant.
                                                            argues that, because “JAMS ... will find that the
                                                            [agreement’s] terms fail to meet [its] minimum consumer
                                                            standards,” JAMS will refuse to arbitrate this case. Kensu
                                                            further contends that, because JAMS’s participation is “an
                                                            integral part” of the agreement, its absence precludes
                                                            enforcement. (ECF No. 24, PageID 1124-1128).
ORDER ADOPTING JUDGE MORRIS’S OCTOBER
22, 2018 REPORT AND RECOMMENDATION (ECF                     Kensu is correct that Judge Morris did not address this
   No. 23) AND STAYING THIS CASE PENDING                    argument. But this omission was likely for good reason:
                 ARBITRATION                                the Court should not—and will not—speculate on how a
                                                            private entity might interpret and apply its own internal
                                                            standards. Further, if JAMS does decline to arbitrate this
Sean F. Cox, United States District Judge                   case, the Federal Arbitration Act already provides for the
                                                            appropriate path forward. See 9 U.S.C. § 5.1 At that time,
*1 On June 26, 2018, Plaintiff Temujin Kensu filed his      Kensu’s argument that JAMS’s participation is necessary
amended complaint in this putative class action against     might be appropriate. Until then, it is not. The Court
JPay, Inc., the exclusive provider of e-communications      overrules this objection.
and e-entertainment for the Michigan Department of
Corrections (“MDOC”). Kensu, a prisoner, seeks to           *2 In Kensu’s second objection, he argues that Judge
represent all similarly situated prisoners who have         Morris incorrectly concluded that (1) his claims attacked
“purchased products, contents, and services from [JPay],    the validity of JPay’s Terms of Use (“TOU”) as a whole
represented by [JPay] to be of a different kind, quality,   rather than only the arbitration agreement, and (2) he was
and fundamental model than the product content or           required to plead fraud in the inducement.
service actually was.” (ECF No. 18, PageID 697).
                                                            “[I]n deciding whether a valid agreement to arbitrate
Kensu’s amended complaint includes ten counts: (1)          exists, district courts may consider only claims
declaratory relief under 28 U.S.C. § 2201; (2) breach of    concerning the validity of the arbitration clause itself, as
contract; (3) violation of the Michigan Consumer            opposed to challenges to the validity of the contract as a
Protection Act, MCL § 445.901 et seq.; (4) violation of     whole,” Great Earth Companies, Inc. v. Simons, 288 F.3d
the Fourth and Fourteenth Amendment right to be free        878, 889 (6th Cir. 2002) (“Great Earth”), because
from unreasonable seizure under 42 U.S.C. § 1983; (5)
               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                   1
Case 2:18-cv-11086-SFC-PTM ECF No. 29-2 filed 05/28/19                           PageID.1302           Page 21 of 33


Kensu v. JPay, Inc., Slip Copy (2019)



“attacks on an entire contract’s validity, as distinct from   arbitration agreement. Kensu argues that “there are two
attacks on the arbitration clause alone, are within the       parrallel contracts governing Defendant’s relationship
arbitrator’s ken.” Preston v. Ferrer, 552 U.S. 346, 353       with the MDOC. One contract between the MDOC and
(2008). Arbitration agreements need not be enforced           Defendant to provide services to the prison population,
when “grounds ... exist at law or in equity for the           and contract(s) Plaintiff(s) entered into with Defendant in
revocation of any contract.” 9 U.S.C. § 2. Thus,              order to access said services.” (ECF No. 24, PageID
“agreements to arbitrate [may] be invalidated by              1138).
‘generally applicable contract defenses, such as ...
unconscionability.’ ” AT&T Mobility LLC v. Concepcion,        *3 This argument misstates the relationships between
563 U.S. 333, 339 (2011) (quoting Doctor’s Assocs., Inc.      Kensu, JPay, and the MDOC. The contracts are not
v. Casarotto, 517 U.S. 681, 687 (1996) )                      parallel; one is parasitic of the other. The first creates a
                                                              relationship between JPay and MDOC, and the second
Here, Kensu argues that “[t]he JPay Contract is the           creates a relationship between JPAY and the prisoners
definition of an oppressive adhesion contract” because it     who use its services.3 The second cannot exist without the
is procedurally and substantively unconscionable. Judge       first and Kensu’s access to either flows through the
Morris concluded that Kensu’s “unconscionability              TOUs. Further, all of Kensu’s claims arise out of or relate
argument based on the take it or go without                   to his use of JPay and, therefore, fall within the TOUs’s
e-communication in prison aspect of the TOUs                  arbitration agreements. The Court overrules this
‘unquestionably go[es] to the validity of the [ ] agreement   objection.
as a whole, rather than the arbitration provisions
specifically.’ ” (ECF No. 23, PageID 1107) (citing            In this fourth objection, Kensu argues that, under 9 U.S.C.
McGrew v. VCG Holding Corp., et al., 244 F.Supp.3d            § 4, he is entitled to a jury trial on the issue of whether he
580, 592 (W.D. Ky. 2017) ).                                   entered into a valid arbitration agreement. “[I]n order to
                                                              show that the validity of the agreement is ‘in issue’ [under
Although Kensu attempts to limit his unconscionability        9 U.S.C. § 4], the party opposing arbitration must show a
argument to the arbitration agreement, the Court agrees       genuine issue of material fact as to the validity of the
with Judge Morris that this argument goes to the validity     agreement.” Mazera v. Varsity Ford Mgmt. Servs., LLC,
of the contract as a whole. If Kensu’s acceptance of the      565 F.3d 997, 1001 (6th Cir. 2009).
arbitration agreement is unconscionable, then so is his
acceptance of the TOUs, and vice versa. Kensu’s               JPay provided an affidavit from its paralegal, Atinuke
unconscionability argument should be considered by the        Sode, who reviewed Kensu’s records.4 Sode swears that
arbitrator, not the Court.                                    Kensu made purchases through JPay after the
                                                              implementation of each new TOU, and that he was
Further, Kensu mischaracterizes the R&R by arguing that       required to accept the TOUs before making such
Judge Morris concluded that the Sixth Circuit’s decision      purchases. Kensu does not deny that he accepted the
in Great Earth required him to plead fraud in the             TOUs or provide any competent evidence in response to
inducement. Although Judge Morris cited language in           Sode’s affidavit. Thus, the Court concludes that Kensu
Great Earth that references fraud in the inducement, and      has failed to show that there is a genuine issue of material
noted that Kensu “does not contend that there was any         fact as to whether he entered a valid arbitration
fraud in the inducement to enter into the TOU,” she then      agreement.
addressed his unconscionability argument.2 (ECF No. 23,
PageID 1106-1107). This suggests that Judge Morris did        For these reasons, the Court OVERRULES Plaintiff
not conclude that Kensu must plead fraud in the               Temujin Kensu’s objections and ADOPTS Judge
inducement. Rather, by addressing Kensu’s argument,           Morris’s October 22, 2018 Report and Recommendation.
Judge Morris apparently concluded that—under the right        (ECF No. 23).
circumstances—unconscionability could invalidate an
arbitration agreement. The Court agrees. See Casarotto,       IT IS ORDERED that Defendant JPay, Inc.’s motion to
517 U.S. at 687. For these reasons, the Court overrules       compel arbitration (ECF No. 19) is GRANTED.
Kensu’s second objection.
                                                              IT IS FURTHER ORDERED that this action is
In his third objection, Kensu attempts to sidestep the        STAYED until the conclusion of any arbitration.
arbitration agreement by arguing that his suit can proceed
because he is a third-party beneficiary of the contract       IT IS FURTHER ORDERED that the Court shall retain
between the MDOC and JPay, which does not have an             jurisdiction for the purposes of the Federal Arbitration

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2
Case 2:18-cv-11086-SFC-PTM ECF No. 29-2 filed 05/28/19                                              PageID.1303             Page 22 of 33


Kensu v. JPay, Inc., Slip Copy (2019)



Act, 9 U.S.C. §§ 1-16.                                                       All Citations

IT IS SO ORDERED.                                                            Slip Copy, 2019 WL 1109948


Footnotes

1      “If in the agreement provision be made for a method of naming or appointing an arbitrator” and “if for any ... reason there shall be
       a lapse in the naming of an arbitrator ... then upon application of either party ... the court shall designate and appoint an arbitrator ...
       who shall act under said agreement with the same force and effect as if he or they had been specifically named therein.”

2      In his objections, Kensu appears to claim that Judge Morris’s application of Great Earth also ignored his defense of duress.
       However, Kensu did not articulate an independent duress argument in his response to JPay’s motion.

3      This structure distinguishes this case from those cited by Kensu. See Collins v. Citrus Nat’l Bank, 641 So.2d 458, 459 (Fla. Dist.
       Ct. App. 1994) (“where two or more documents are executed by the same parties ... and concern the same subject matter ... they
       will be read and construed together.”) (emphasis added); Lee v. All Florida Const. Co., 662 So.2d 365 (Fla. Dist. Ct. App. 1995)
       (concerning two contracts, made by the same parties, for two separate construction projects)

4      Kensu seeks to invalidate Sode’s affidavit because she does not state that she has personal knowledge concerning Kensu. Instead,
       Sode states, “I have reviewed Plaintiff Temujin Kensu’s customer records. The following information is based on my review of
       these records.” Sode also states that this information is correct to the “best of [her] knowledge.” Despite the lack of a specific
       statement saying so, the Court is satisfied that the information in the affidavit is based on Sode’s personal knowledge. Kensu also
       challenges the affidavit under Fed. R. Evid. 1002 because JPay did not attach the reviewed records. However, Rule 1002 does not
       “require production of a document simply because the document contains facts that are also testified to by a witness.” Allstate Ins.
       Co. v. Swann, 27 F.3d 1539, 1543 (11th Cir. 1994).




End of Document                                                             © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                           3
Case 2:18-cv-11086-SFC-PTM ECF No. 29-2 filed 05/28/19                             PageID.1304           Page 23 of 33


West v. Legacy Motors, Inc., Not Reported in F.Supp.3d (2016)




                                                                grant Defendants’ motions.

   KeyCite history available

                 2016 WL 6476458
                                                                                   I. BACKGROUND
   Only the Westlaw citation is currently available.
            United States District Court,                       The following facts are undisputed unless otherwise
         E.D. Michigan, Southern Division.                      noted. Plaintiff entered into a “retail installment contract”
                                                                with Legacy Motors to purchase a 2006 Cadillac in June
               Andre D. West, Plaintiff,
                                                                of 2015. (Dkt. # 12-1, Pg. ID 113.) Legacy immediately
                          v.
                                                                assigned its interests in the contract to Credit Acceptance.
        Legacy Motors, Inc., et. al., Defendants.
                                                                (Id. at Pg. ID 116.) The written contract contained a
                       Case No. 16-12101                        page-long arbitration clause. (Id. at Pg. ID 117.) On the
                                |                               first page, two provisions refer to the arbitration clause,
                       Signed 11/02/2016                        reading:

                                                                  Arbitration Notice: PLEASE SEE PAGE 4 OF THIS
Attorneys and Law Firms                                           CONTRACT FOR INFORMAITON REGARDING
                                                                  THE      AGREEMENT         TO     ARBITRATE
Andre D. West, Redford, MI, pro se.                               CONTAINED IN THIS CONTRACT.

Amer S. Hakim, Hakim and Toma, P.C., Warren, MI,                  ADDITIONAL TERMS AND CONDITIONS: THE
Stephen W. King, King & Murray PLLC, Birmingham,                  CONDITIONAL TERMS AND CONDITIONS,
MI, for Defendants.                                               INCLUDING THE AGREEMENT TO ARBITRATE
                                                                  SET FORTH ON THE ADDITIONAL PAGES OF
                                                                  THIS CONTRACT ARE A PART OF THIS
                                                                  CONTRACT AND ARE INCORPORATED HEREIN
                                                                  BY REFERENCE.

                                                                (Id. at Pg. ID 113 (emphasis in original).) The arbitration
        OPINION AND ORDER GRANTING                              clause, on the fourth page of the contract, provides:
      DEFENDANTS’ MOTIONS TO COMPEL
          ARBITRATION AND DISMISS                                 A “Dispute” is any controversy or claim between You
                                                                  and Us arising out of or in any way related to this
                                                                  Contract, including, but not limited to, any default
ROBERT H. CLELAND, UNITED STATES DISTRICT                         under this Contract, the collection of amounts due
JUDGE                                                             under the contract, the purchase, sale, delivery, set-up,
                                                                  quality of the Vehicle, advertising for the Vehicle or its
*1 This matter arises from the circumstances surrounding
                                                                  financing, or any product or service included in this
the sale of a vehicle by Defendant Legacy Motors Inc. to
                                                                  Contract. “Dispute” shall have the broadest meaning
pro se Plaintiff Andre West, with financing provided by
                                                                  possible, and includes contract claims, and claims
Defendant Credit Acceptance Corp. (Dkt. # 1.) Plaintiff
                                                                  based on [sic] tort, violations of laws, statutes,
alleges violations of the Truth in Lending Act, 15 U.S.C.
                                                                  ordinances or regulations or any other legal or equitable
§ 1638(b), the Michigan Consumer Protection Act, Mich.
                                                                  theories.
Comp. Laws § 445.903, and common-law fraud. (Id.)
Each Defendant has filed a Motion to Compel Arbitration           Either You or We may require any Dispute to be
and Dismiss under the Federal Arbitration Act, 9 U.S.C. §         arbitrated and may do so before or after a lawsuit has
1 et. seq., citing the written arbitration agreement signed       been started over the Dispute or with respect to other
by Plaintiff. (Dkt. ## 11, 12.) Plaintiff argues that the         Disputes or counterclaims brought later in the lawsuit.
arbitration clause is unconscionable. (Dkt. ## 1, 14.) After      If You or We elect to arbitrate a Dispute, this
reviewing the motions and Plaintiff’s Response, filed             Arbitration Clause applies....
October 20, 2016 (Dkt. # 14), the court concludes that
further briefing and a hearing are unnecessary. See E.D.          If You or We elect to arbitrate a Dispute, neither You
LR 7.1(f)(2). For the reasons that follow, the court will
                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     1
Case 2:18-cv-11086-SFC-PTM ECF No. 29-2 filed 05/28/19                               PageID.1305           Page 24 of 33


West v. Legacy Motors, Inc., Not Reported in F.Supp.3d (2016)



  nor We will have the right to pursue that Dispute in                        pending arbitration.
  court or have a jury resolve that dispute....

  It is expressly agreed that this Contract evidences a
  transaction in interstate commerce. This Arbitration           Glazer v. Lehman Bros., 394 F.3d 444, 451 (6th Cir.
  Clause is governed by the FAA and not by any state             2005).
  arbitration law.
                                                                 First, the court concludes that the parties agreed to
*2 (Id. at Pg. ID 117.) Plaintiff also had the right to reject   arbitrate. Id. Plaintiff and Legacy Motors signed the retail
the arbitration clause without affecting the balance of the      installment contract containing the full-page arbitration
agreement, which he did not do. (Id.)                            clause. (Dkt. # 12-1, Pg. ID 117.) Plaintiff did not
                                                                 exercise his right to reject under the contract, which
                                                                 would not have affected the balance of the agreement.
                                                                 (Id.)

                     II. DISCUSSION                              While Plaintiff argues that the arbitration clause is
                                                                 unconscionable, other courts have upheld highly similar
The FAA states that every written provision in a contract        clauses. See, e.g., Credit Acceptance Corp. v. Davisson,
“evidencing a transaction involving commerce to settle by        644 F. Supp.2d 948, 958-59 (N.D. Ohio 2009); Anderson
arbitration a controversy thereafter arising out of such         v. Credit Acceptance Corp., 2015 U.S. Dist. LEXIS
contract...shall be valid, irrevocable, and enforceable,         70149 (W.D. Mich. June 1, 2015). Plaintiff’s argument
save upon such grounds as exist at law or in equity for the      that the arbitration clause is substantively unconscionable
revocation of any contract.” 9 U.S.C. § 2. The act requires      is, effectively, that Plaintiff got a bad deal. (Dkt. # 14, Pg.
federal courts to stay an action when the issue in the           ID 127-28.) But a contract is not unconscionable “simply
proceeding is referable to arbitration and to compel             because it is foolish for one party and advantageous to the
arbitration when one party fails or refuses to comply with       other.” Home Owners Ins. Co. v. ADT LLC, 109 F.
the provisions of an enforceable agreement. See 9 U.S.C.         Supp.3d 1000, 1005-06 (E.D. Mich. 2015) (Ludington, J.)
§§ 3, 4; Highlands Wellmont Health Network, Inc. v. John         (“Instead, a term is substantively unreasonable where the
Deere Health Plan, Inc., 350 F.3d 568, 573 (6th Cir.             inequity of the term is so extreme as to shock the
2003).                                                           conscience.”) (citation omitted). Here, there is no
                                                                 apparent inequity of any kind, far from any so “extreme
The Supreme Court has described the FAA as manifesting           as to shock the conscience.” The contract, in plain and
“a liberal federal policy favoring arbitration agreements”       prominent language, simply called for what amounted to
which “requires [the courts] to rigorously enforce               an option to arbitrate, which would be held in the
agreements to arbitrate.” Mitsubishi Motors Corp. v. Soler       Purchaser’s own home jurisdiction. (Dkt. # 12-1, Pg. ID
Chrysler-Plymouth, Inc., 473 U.S. 614, 625-26 (1985)             117.) The power to arbitrate or sue is held entirely in the
(citations omitted). In the Sixth Circuit:                       hands of the purchaser. The court finds nothing unfair or
                                                                 inequitable about such a clause, and concludes that the
                                                                 instant arbitration clause is enforceable.
             when considering a motion to stay
             proceedings and compel arbitration                  *3 Second, the scope of the agreement is broad. The
             under the Act, a court has four                     arbitration clause provides for arbitration of “any
             tasks: first, it must determine                     Dispute,” and provides that “ ‘Dispute’ shall have the
             whether the parties agreed to                       broadest meaning possible, and includes contract claims,
             arbitrate; second, it must determine                and claims based on [sic] tort, violations of laws, statutes,
             the scope of that agreement; third,                 ordinances or regulations or any other legal or equitable
             if federal statutory claims are                     theories.” (Id.) The contractual language clearly calls for a
             asserted, it must consider whether                  broad scope.
             Congress intended those claims to
             be nonarbitrable; and fourth, if the                Third, nothing suggests that Congress intended to exempt
             court concludes that some, but not                  Plaintiff’s claims from arbitration. “The burden is on the
             all, of the claims in the action are                party opposing arbitration...to show that Congress
             subject to arbitration, it must                     intended to preclude a waiver of judicial remedies for the
             determine whether to stay the                       statutory rights at issue.” Shearson/Am. Exp., Inc. v.
             remainder of the proceedings                        McMahon, 482 U.S. 220, 227 (1987). Plaintiff does not
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          2
Case 2:18-cv-11086-SFC-PTM ECF No. 29-2 filed 05/28/19                                PageID.1306             Page 25 of 33


West v. Legacy Motors, Inc., Not Reported in F.Supp.3d (2016)



address the issue, and the court necessarily concludes that     to Compel Arbitration and Dismiss (Dkt. ## 11, 12) are
Congress has not precluded arbitration of Plaintiff’s           GRANTED. This case is DISMISSED WITHOUT
claims. Id.                                                     PREJUDICE to the parties’ right to move to re-open this
                                                                case for entry of an arbitration award or for any other
Finally, because all of Plaintiff’s claims are subject to       relief to which the parties may be entitled.
arbitration, there is no reason to stay this proceeding
rather than dismiss without prejudice. Glazer, 394 F.3d at      IT IS FURTHER ORDERED that the parties are directed
451.                                                            to proceed with arbitration of Plaintiff’s claims pursuant
                                                                to the terms of the agreement to arbitrate.


                                                                All Citations
                    III. CONCLUSION
                                                                Not Reported in F.Supp.3d, 2016 WL 6476458
Accordingly, IT IS ORDERED that Defendants’ Motions
End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           3
Case 2:18-cv-11086-SFC-PTM ECF No. 29-2 filed 05/28/19                           PageID.1307          Page 26 of 33


Williams Intern. Co., LLC v. New West Mach. Tool Corp., Not Reported in F.Supp.2d...




   KeyCite history available                                     B. Utah Lawsuit
                 2010 WL 331714                               On May 8, 2009, Defendant New West initiated a lawsuit
  Only the Westlaw citation is currently available.           against Plaintiff Williams in the United States District
           United States District Court,                      Court for the District of Utah, Case No. 2:09cv00425,
                  E.D. Michigan,                              assigned to Judge Dale A. Kimball (“the Utah
                Southern Division.                            Litigation”). Defendant New West filed an Amended
                                                              Complaint on May 14, 2009, alleging that Plaintiff
 WILLIAMS INTERNATIONAL CO., LLC, Plaintiff,                  Williams breached two separate purchase orders: the
                   v.                                         “2007 Purchase Order” and the “2008 Revised Purchase
 NEW WEST MACHINE TOOL CORP., Defendant.                      Order.” Specifically, as to the 2007 Purchase Order, New
                                                              West alleges that Williams’s failure to commission
                          No. 09-12516.                       scheduled maintenance on three machines purchased
                                |                             under the 2007 Purchase Order constitutes a substantial
                          Jan. 22, 2010.                      and material breach of that contract thus voiding New
                                                              West’s special warranty as to the three identified
                                                              machines. (Utah Am. Compl. ¶ ¶ 49-51, Prayer for Relief
Attorneys and Law Firms                                       ¶ 1.) As to the 2008 Revised Purchase Order, New West
                                                              alleges that Williams’s cancellation and termination of
Douglas C. Salzenstein, Norman C. Ankers, Honigman,           this Order constitutes a substantial and material breach of
Miller, Detroit, MI, for Plaintiff.                           contract that caused it to suffer over $3 million in
                                                              damages and also constitutes tortious interference with its
James S. Lowrie, Jones Waldo Holbrook & McDonough,
                                                              business relationship with Mori Seike USA, its
Salt Lake City, UT, for Defendant.
                                                              manufacturer supplier. (Id. at ¶¶ 52-67; K. Roestenburg
                                                              Decl. ¶ 7.)



                                                                 C. The Parties’ Contractual Relationship
OPINION AND ORDER GRANTING PLAINTIFF’S                        Williams and New West have had a business relationship
   MOTION TO COMPEL ARBITRATION [3]                           for about a decade. ionship for about a decade.Williams
                                                              has, from time-to-time, purchased milling machines from
                                                              New West, using a purchase order executed by both
NANCY G. EDMUNDS, District Judge.                             parties. (J. Shephard Decl. ¶¶ 5-6.) Each purchase order
                                                              attached and incorporated by reference a set of Williams’s
*1 This matter comes before the Court on Plaintiff            standard commercial terms and conditions, including a
Williams International Co., LLC (“Williams”)’s motion to      clause requiring that any dispute related to the purchase
compel arbitration. For the reasons stated more               order be arbitrated in Oakland County, Michigan, where
                                                              Williams is headquartered and operates. (Id. at ¶¶ 3,
                                                              7-10.)
I. Facts

   A. The Parties                                               D. Contracts At Issue-2007 Purchase Order and
Plaintiff Williams is a Michigan limited liability company      2008 Revised Purchase Order
that manufactures engines and propulsion units for the
aviation and aerospace industries.                               1. 2007 Purchase Order
                                                              On the first line of its first page, the 2007 Purchase Order
Defendant New West is a Utah corporation that is in the       incorporates by reference Williams’s POP3206 terms and
business of ordering the manufacture, sale, delivery, and     conditions: “This order is subject to the terms and
service of precision milling and mill/turn machines for       conditions per attachment herein: POP3206 ....” (Pl.’s Ex.
use in the aerospace industry.                                D, 2007 Purchase Order No. 374391 at 1 of 11.) This
                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                  1
Case 2:18-cv-11086-SFC-PTM ECF No. 29-2 filed 05/28/19                           PageID.1308          Page 27 of 33


Williams Intern. Co., LLC v. New West Mach. Tool Corp., Not Reported in F.Supp.2d...



information is repeated on page seven, under the title        New West does not deny that it received these terms and
“Additional Provisions,” and provides in relevant part        conditions nor does it dispute that they contain the
that:                                                         above-quoted provisions. Rather, New West claims that it
                                                              did not read the terms and conditions (at least paragraph
  The equipment ordered herein is subject to the terms        30) and that “no Williams’ representative brought to the
  and conditions set forth in this order. If/Where a          attention of any New West representative the existence of
  conflict of terms takes place, the following order of       any provision of the document dealing with arbitration in
  precedence shall apply:                                     Oakland County, Michigan.” (Def.’s Combined Br. at 2;
                                                              K. Roestenburg Decl. ¶¶ 17-19.)
  *2 A. The Purchase Order.


                                                                 2. 2008 Revised Purchase Order
                                                              In September 2008, representatives of Williams and New
                          ***                                 West executed the 2008 Revised Purchase Order, No.
                                                              376432B, where New West agreed to sell and Williams
  C. Purchase Order Provisions (POP) 3206 attached            agreed to purchase five highly specialized milling
  hereto and made a part hereof.                              machines. (Pl.’s Ex. B.) New West’s President and COO,
  (Id. at 7 of 11.)                                           Kelly Roestenburg, personally reviewed and signed the
Attachment POP3206 begins with the all capital heading:       2008 Revised Purchase Order. (Id. at 16; Roestenburg
“THIS ORDER IS SUBJECT TO THE FOLLOWING                       Decl. ¶ 22.)
PROVISIONS.” (Pl.’s Ex. E, POP3206 at 1.) Paragraph
30 contains the arbitration clause that is at issue in this   The 2008 Revised Purchase Order, similar to the 2007
lawsuit and the Utah Litigation:                              Purchase Order, attached and incorporated by reference
                                                              “Williams International Purchase Order Terms and
                                                              Conditions,”       Form       CT100-Williams’s      standard
                                                              commercial terms and conditions. (Pl.’s Ex. C.) On the
            (3)DISPUTES:          Any      claim,             first two lines of its first page, the 2008 Revised Purchase
            controversy or dispute arising out                Order provides that:
            of or relating to the performance of
            this purchase order which is not
            disposed of by agreement shall be
            settled     by    arbitration.   The                          This order is subject to the terms
            procedure for which will follow the                           and conditions per attachment
            rules of the American Arbitration                             herein: Attachment 1: CT100
            Association. The award rendered
            by the arbitrator(s) shall be final
            and binding and the judgment may                  (Pl.’s Ex. B, 2008 Revised Pur. Order at 1 of 16.) This
            be entered thereon in any court                   information is repeated on page eleven, under the title
            having jurisdiction thereof. Pending              “Additional Provisions,” and provides in relevant part
            final decision of a dispute,                      that:
            controversy, or claim hereunder,
            the seller shall proceed with the                   The equipment ordered herein is subject to the terms
            performance of this order. The                      and conditions set forth in this order. If/Where a
            arbitration provided for herein shall               conflict of terms takes place, the following order of
            be held in Oakland County,                          precedence shall apply:
            Michigan.
                                                                A. The Purchase Order.


(Id. at 2 ¶ 30.) Paragraph 33 provides that “Michigan law
shall apply to this order and its construction, except for
Michigan’s conflict of laws provision which shall not                                    ***
apply.” (Id. at ¶ 33.)


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    2
Case 2:18-cv-11086-SFC-PTM ECF No. 29-2 filed 05/28/19                           PageID.1309           Page 28 of 33


Williams Intern. Co., LLC v. New West Mach. Tool Corp., Not Reported in F.Supp.2d...



   *3 D. Standard Commercial Terms (CT) 100 attached          accordance with applicable commercial law of the State
   hereto and made a part hereof.                             of Michigan, U.S.A., including but not limited to, the
   (Id. at 11 of 16.)                                         Uniform Commercial Code, as the same may be enacted
Immediately following this provision, the 2008 Revised        and in force from time to time in that jurisdiction.” (Id. at
Purchase Order sets forth an integration clause that          ¶ 18.)
expressly notifies New West, as Seller, that it “shall
notify the buyer [Williams] immediately and specifically      In its Utah Amended Complaint, New West alleges that
of anything herein which the seller does not assent to as a   the 2008 Revised Purchase Order “was also subject to the
term and condition governing transaction covered herein.”     ‘Williams International Purchase Order Terms and
(Id.) New West did, in fact, rely on this language to         Conditions’ (a standardized form apparently applicable to
suggest several modifications to the purchase order during    Williams’     purchase     orders   generally).”   (Utah
negotiations.1 (Pl.’s Stay Resp. Br. Ex. H, 8/4/08 email.)    Am.Compl.¶ 27.) In his Declaration, Kelly Roestenburg,
New West did not, however, object to the incorporation of     New West’s President and COO, proclaims that he “read
the CT100 terms and conditions and did not inform             the allegations in the Amended Complaint ..., and state
Williams that they were not included with the purchase        the same to be true to the best of my knowledge,
order documents under consideration or ask for a copy.        information and belief.” (Roestenburg Decl. ¶ 4.)

Williams’s standard commercial terms contained on Form        Despite the above, Mr. Roestenburg also declares that,
CT100 and incorporated by reference in the 2008 Revised       although the 2008 Revised Purchase Order makes
Purchase Order include an arbitration clause similar to       reference to the CT100 Terms and Conditions, it was not
that in the 2007 Purchase Order:                              included with the 2008 Revised Purchase Order “at the
                                                              time” he reviewed, accepted and signed that purchase
                                                              order, it is not currently included with the 2008 Revised
                                                              Purchase Order that is in New West’s possession, and he
            23. DISPUTES: Buyer and Seller                    does not “recall” seeing it “in connection with” his
            shall strive to settle amicably and in            “review and execution” of the 2008 Revised Purchase
            good faith any dispute arising in                 Order. (Id. at ¶¶ 23-25.) Nonetheless, his conduct reveals
            connection with this Purchase                     not only knowledge but reliance on the CT100 Terms and
            Order. If they are unable to do so,               Conditions. (Pl.’s Stay Resp. Br. Ex. I, 11 /13/08 letter at
            the dispute shall be resolved by                  5; Ex. J, 11 /28/08 letter at 2.) The specific language Mr.
            binding arbitration conducted under               Roestenburg quoted in his November 13, 2008 letter and
            the rules of the American                         relied upon in his November 28, 2008 letter comes from
            Arbitration       Association,      as            Paragraph 23 of CT100. Paragraph 23 also contains the
            presently in force, by three                      arbitration clause that is at issue in this lawsuit. Thus, in
            arbitrators appointed in accordance               the Utah Litigation, New West relies on the CT100 Terms
            with said rules. The place of                     and Conditions to establish its claims against Williams
            arbitration shall be Oakland                      with regard to the 2008 Revised Purchase Order. In
            County,       Michigan.       Pending             contrast, in this action, New West argues that it was
            resolution      of      any    dispute            unaware of these same terms and conditions at the time it
            hereunder, Seller shall proceed                   entered into the 2008 Revised Purchase Order and further
            diligently with the performance of                argues that it would not have accepted the Purchase Order
            work, including the delivery of                   if it had been aware of Paragraph 23 and the arbitration
            goods in accordance with Buyer’s                  clause.
            direction. Upon resolution of the
            dispute, this Order shall be
            equitably adjusted, if necessary, to
            reflect such resolution.                             E. This Lawsuit
                                                              *4 Plaintiff Williams filed this action on September 25,
                                                              2009, based on diversity jurisdiction, seeking a judgment
(Pl.’s Ex. C, Form CT100 at 5 ¶ 23.) Paragraph 18             declaring that Defendant New West must arbitrate the
provides that “This Order shall be deemed to be a contract    claims it raised against Williams in the Utah Litigation.
entered into in the State of Michigan, U.S.A., and shall be   An Amended Complaint was subsequently filed on
construed and governed in all respects, and the legal         August 5, 2009, also seeking a judgment declaring that
relationships between the parties shall be determined in      New West must arbitrate the claims asserted in the Utah
                                                              Litigation.
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     3
Case 2:18-cv-11086-SFC-PTM ECF No. 29-2 filed 05/28/19                             PageID.1310           Page 29 of 33


Williams Intern. Co., LLC v. New West Mach. Tool Corp., Not Reported in F.Supp.2d...



                                                                *5 “Before compelling an unwilling party to arbitrate, the
In the Utah Litigation, Williams filed a motion to dismiss      court must engage in a limited review to determine
or, in the alternative, to stay that litigation pending         whether the dispute is arbitrable; meaning that a valid
resolution of this action. On September 29, 2009, the Utah      agreement to arbitrate exists between the parties and that
District Court issued an order staying the Utah Litigation      the specific dispute falls within the substantive scope of
pending this Court’s decision on Williams’s motion to           that agreement.” Javitch v. First Union Sec., Inc., 315
compel arbitration, relying on a Tenth Circuit decision         F.3d 619, 624 (6th Cir.2003). “[A]ny doubts concerning
observing that “[a] district court lacks authority to compel    the scope of arbitrable issues should be resolved in favor
arbitration in other districts, or in its own district, if      of arbitration, whether the problem at hand is the
another has been specified for arbitration.” New West           construction of the contract language itself or an
Machine Tool Corp. v. Williams Int’l Co., LLC, Case No.         allegation of waiver, delay, or a like defense to
2:09CV00425DAK, Mem. Decision & Order [14] at 2                 arbitrability.” Moses H. Cone Mem’l Hosp. v. Mercury
(C.D.Utah Sept. 29, 2009) (quoting Ansari v. Qwest              Constr. Corp., 460 U.S. 1, 24-25, 103 S.Ct. 927, 74
Comm. Corp., 414 F.3d 1214, 1219-20 (10th Cir.2005)).           L.Ed.2d 765 (1983).

This matter is now before the Court on Williams’s motion        When determining “whether the arbitration clause itself
to compel arbitration of the claims asserted against it in      was validly obtained,” state contract law is applied,
the Utah Litigation.                                            “provided the contract law applied is general and not
                                                                specific to arbitration clauses.” Fazio v. Lehman Bros.,
                                                                Inc., 340 F.3d 386, 393 (6th Cir.2003). State law
                                                                inconsistent with the FAA’s “broad principle of
II. Compel Arbitration Standard                                 enforceability” of arbitration agreements, however, is
In seeking dismissal of Plaintiffs’ claims, Defendant relies    pre-empted by federal arbitration law. Doctor’s Assoc.,
on the Federal Arbitration Act (FAA), 9 U.S.C. § 1 et           Inc. v. Casarotto, 517 U.S. 661, 688 (1996); Stout, 228
seq., which provides that arbitration clauses in                F.3d at 716.
commercial contracts “shall be valid, irrevocable, and
enforceable, save upon such grounds as exist at law or in       If a court determines that the cause of action is covered by
equity for the revocation of any contract.” 9 U.S.C. § 2.       an arbitration clause, Section 3 of the FAA provides that
“A party aggrieved by the alleged ... refusal of another to     “it must stay the proceedings until the arbitration process
arbitrate under a written agreement for arbitration may         is complete.” Fazio, 340 F.3d at 392 (citing 9 U.S.C. § 3).
petition ... for an order directing that such arbitration       Courts have held, however, that when the court
proceed in the manner provided for in such agreement.” 9        determines that all the claims in a cause of action are to be
U.S.C. § 4. “Upon being satisfied that the making of the        submitted to arbitration, it may dismiss, rather than stay
agreement for arbitration or the failure to comply              the action because “staying the action will serve no
therewith is not in issue, the court shall make an order        purpose.” Alford v. Dean Witter Reynolds, Inc., 975 F.2d
directing the parties to proceed to arbitration in              1161, 1164 (5th Cir.1992). See Hensel v. Cargill, Inc.,
accordance with the terms of the agreement.” Id.                No. 99-3199, 1999 WL 993775, *4 (6th Cir. Oct.19,
                                                                1999) (rejecting an argument that dismissal was improper,
“The FAA was designed to override judicial reluctance to        citing Alford with approval, and holding that dismissal is
enforce arbitration agreements, to relieve court                proper when all claims in a suit are submitted to
congestion, and to provide parties with a speedier and less     arbitration).
costly alternative to litigation.” Stout v. J.D. Byrider, 228
F.3d 709, 714 (6th Cir.2000). “Courts are to examine the
language of the contract in light of the strong federal
policy in favor of arbitration. Likewise, any ambiguities       III. Analysis
in the contract or doubts as to the parties’ intentions         New West argues that (1) Michigan’s arbitration law
should be resolved in favor of arbitration.” Id. But a party    governs rather than the FAA and the arbitration clauses at
“cannot be required to submit to arbitration any dispute        issue here do not satisfy Michigan law; (2) the CT100
that the party has not agreed to so submit.” Bratt              Terms and Conditions were not attached to the executed
Enterprises, Inc. v. Noble Int’l Ltd., 338 F.3d 609, 612        2008 Revised Purchase Order and thus were not properly
(6th Cir.2003); see also Albert M. Higley Co. v. N/S            incorporated by reference; and (3) the parties’ arbitration
Corp., 445 F.3d 861, 863 (6th Cir.2006) (internal citations     agreements are procedurally and substantively
omitted) (noting that “arbitration under the Federal            unconscionable because they are in fine print, were not
Arbitration Act is a matter of consent, not coercion”).         subject to negotiation, and unreasonably force New West
                                                                to arbitrate in a remote location. Williams argues the
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       4
Case 2:18-cv-11086-SFC-PTM ECF No. 29-2 filed 05/28/19                           PageID.1311          Page 30 of 33


Williams Intern. Co., LLC v. New West Mach. Tool Corp., Not Reported in F.Supp.2d...



opposite. The Court begins its analysis by determining         In Ferro Corporation v. Garrison Industries, Inc., 142
whether the FAA or Michigan’s arbitration laws govern          F.3d 926 (6th Cir.1998), the Sixth Circuit recognized that
here.                                                          the Supreme Court’s holding in Volk had been
                                                               substantially limited by its subsequent decision in
                                                               Mastrobuono v. Shearson Lehman Hutton, Inc., 514 U.S.
                                                               52, 115 S.Ct. 1212, 131 L.Ed.2d 76 (1995). In Ferro, the
   A. The FAA, Not Michigan’s Arbitration Laws,                Sixth Circuit applied Mastrobuono and concluded that the
   Apply Here                                                  choice-of-law provision in the parties’ contract was “no
New West does not dispute that the purchase orders at          indication that the parties intended to incorporate Ohio
issue here involve interstate commerce. The FAA applies        law, or to invoke the power of courts” into their
to commercial transactions governed by written                 arbitration agreement and thus displace application of the
agreements that provide for arbitration of disputes arising    FAA. Id. at 937. Similarly, in a 2005 decision, the Sixth
out of that transaction. Southland Corp. v. Keating, 465       Circuit concluded that a choice-of-law provision
U.S. 1, 10-11, 104 S.Ct. 852, 79 L.Ed.2d 1 (1984).             providing that “this agreement shall be governed by the
Accordingly, the arbitration clauses fall within the scope     laws of the State of Michigan” did not displace the rules
of the FAA. See Mechanical Power Conversion, L.L.C. v.         of the FAA. See Jacada (Europe), Ltd. v. International
Cobasys,      L.L.C.,    500     F.Supp.2d     716,     719    Marketing Strategies, Inc., 401 F.3d 701, 710-12 (6th
(E.D.Mich.2007) (observing that, despite diversity             Cir.2005), abrogated on other grounds, Hall Street
jurisdiction, “the FAA created substantive law regarding       Assocs., LLC v. Mattel, Inc., 552 U.S. 576, 128 S.Ct.
arbitration clauses that must be enforced both in state and    1396, 170 L.Ed.2d 254 (2008). The Jacada court
federal courts.”). Nonetheless, New West argues that           observed that, “[j]ust as in Mastrobuono, the
Michigan’s arbitration laws should apply here. This Court      choice-of-law clause [in Jacada] could be read as only
disagrees.                                                     specifying what state contract law the parties wished to
                                                               use;” the parties had “entered into an agreement in which,
*6 Relying on the Supreme Court’s decision in Volt             without the choice-oflaw provision, the FAA rule would
Information Sciences, Inc. v. Board of Trustees of Leland      apply;” and “the clause does not unequivocally suggest an
Stanford Junior University, 489 U.S. 468, 109 S.Ct. 1248,      intent to displace the default federal standard.” Jacada,
103 L.Ed.2d 488 (1989), New West argues that, because          401 F.3d at 711. Thus, “[c]onsidering the federal policy in
Williams’s incorporated terms and conditions include           favor of arbitration” and relevant Supreme Court and
choice-of-law provisions stating that Michigan law             Circuit Court of Appeal decisions, the Sixth Circuit
governs interpretation of the purc hase orders, Michigan’s     determined that the FAA would not be displaced “when
arbitrability rules rather than those of the FAA must also     the only evidence of such intent is a generic choice-of-law
govern the standards applied to the parties’ arbitration       provision.” Id. at 712. Following these decisions, the
agreements. This argument has been firmly rejected by          United States District Court for the Eastern District of
the federal courts.                                            Michigan recently rejected the argument New West
                                                               makes here. See Mechanical Power, 500 F.Supp.2d at
A decision New West relies upon for support refutes            720-21 (rejecting an argument that Michigan law applies
rather than supports its argument. In Volk v. X-Rite, Inc.,    to the parties’ arbitration agreement because there was
599 F.Supp.2d 1118 (S.D.Iowa 2009), the court was              “no clear indication in the agreement that the arbitration
similarly presented with the threshold issue “whether          procedures are governed by Michigan law” and thus “the
federal or Michigan law applies” when the contract at          strong presumption in the federal courts toward
issue contains a choice-of-law provision but the               compelling arbitration applies.”).
arbitration clause does not. Id. at 1123. After examining
relevant Supreme Court and Eighth Circuit Court of             *7 Like the decisions discussed above, although there is a
Appeal decisions, the district court in Volk concluded that    choice-of-law provision providing that the parties’ 2007
“the FAA will govern federal courts’ interpretation of         Purchase Order and 2008 Revised Purchase Order are to
arbitration clauses unless the parties make ‘abundantly        be interpreted by applying Michigan law, there is no clear
clear’ their preference for state arbitration law,” and “[a]   indication that Michigan law should displace federal law
generic choice-of-law clause that is silent on whether state   on arbitration.2 Accordingly, the FAA rules govern
arbitration rules will govern the agreement, as a matter of    whether the claims asserted against Williams in the Utah
law, does not make the parties’ intent to have federal         Litigation should be compelled to arbitration.
courts apply state arbitration law ‘abundantly clear.’ ” Id.
at 1124-25 (citations omitted). The Sixth Circuit is in
agreement.
                                                                 B. The Arbitration Agreement Was Properly
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    5
Case 2:18-cv-11086-SFC-PTM ECF No. 29-2 filed 05/28/19                            PageID.1312          Page 31 of 33


Williams Intern. Co., LLC v. New West Mach. Tool Corp., Not Reported in F.Supp.2d...



   Incorporated By Reference in the 2008 Revised                  extraneous document. Notably, those terms were not
   Purchase Agreement                                             capitalized either, nor did they cite the title of the
This Court acknowledges that before it “can send a case           outside document. Thus, we find that the language
to arbitration, it must first determine that a valid              clearly and unambiguously evinced an intent to
agreement to arbitrate exists.” Fazio, 340 F.3d at 393            incorporate Bosch’s standard terms and conditions.
(citing 9 U.S.C. § 2; Stout, 228 F.3d at 714). This               ASC’s proffered alternate construction is both
“gateway dispute about whether the parties are bound by           unreasonable and irrelevant because the issue is notice,
a given arbitration clause raises a ‘question of                  and ASC fails to explain why no one bothered to pick
arbitrability’ for a court to decide.” Howsam v. Dean             up the phone to seek clarification.
Witter Reynolds, Inc., 537 U.S. 79, 83, 123 S.Ct. 588, 154
L.Ed.2d 491 (2002) (internal quotation marks and                *8 Robert Bosch Corp. v. ASC, Inc., 195 F. App’x 503,
citations omitted).                                             505 (6th Cir.2006) (internal quotation marks and citations
                                                                omitted) (emphasis added). Accord, Constr. Fasteners,
New West does not dispute that the arbitration agreement        Inc. v. Digital Equip. Co., No. 185679, 1996 WL
in POP3206 Terms and Conditions was properly                    33348735, *2 (Mich.Ct.App. Oct.22, 1996) (rejecting the
incorporated by reference in the 2007 Purchase Order but        same “no attachment” argument raised here, observing
argues that it should not be bound by that agreement            that “[w]here additional documents or terms are made part
because Williams did not highlight its presence. New            of a written contract by reference, the parties are bound
West also disputes that the CT100 Terms and Conditions          by those additional terms even if they have never seen
were properly incorporated by reference in the 2008             them, and concluding that “[a]lthough the standard terms
Revised Purchase Order because the terms were not               and conditions were not attached to the letter of
attached to that Purchase Order when it was executed.           authorization, plaintiff was put on notice that they were
The relevant case law does not support New West’s               incorporated by reference” and “will not be heard to claim
arguments. Michigan law allows parties to incorporate           that those terms were not applicable.”).
terms and conditions by reference, and the courts have
consistently rejected arguments similar to those of New         New West’s reliance on Manasher v. NECC Telecom, No.
West.                                                           06-10749, 2007 WL 2713845 (E.D.Mich. Sept.18, 2007),
                                                                is misplaced. In Manasher, the issue was whether a
“It is well settled that the failure of a party to obtain an    statement on the plaintiffs’ invoice for phone services was
explanation of a contract is ordinary negligence.               sufficient to incorporate a document that included an
Accordingly, this estops the party from avoiding a              arbitration agreement found only on the defendant’s
contract on the ground that the party was ignorant of the       website. Id. at ----3-6 The court found that the language
contract provisions.” Scholz v. Montgomery Ward & Co.,          on the invoice did “not betray a clear intent” that the
437 Mich. 83, 468 N.W.2d 845, 848 (Mich.1991).                  referenced document was to “be considered part of the
Applying Michigan law, the Sixth Circuit recently               contract between the parties.” Id. at *6. The facts in
addressed arguments similar to those New West presents          Manasher are vastly different than those presented here.
here:                                                           Williams’s CT100 Purchase Order Terms and Conditions
                                                                are expressly and unambiguously incorporated by
  ASC argues that the “Terms & Conditions Of Sale”              reference on both the first and eleventh pages of the 2008
  Bosch cites were never sent to it, and therefore,             Revised Purchase Order.
  because ASC had no notice of them they never became
  a part of the contract. However, Bosch sent seven
  quotations, each stating that “Bosch standard terms and
  conditions apply unless otherwise specified.” Michigan           C. The Arbitration Agreements Are Not
  law permits a party to incorporate terms or documents            Unconscionable
  from other writings. A party may not plead ignorance          The Court now considers New West’s argument that the
  as an excuse if the contract is clear on its face that such   arbitration agreements are unconscionable and thus
  terms were intended to be incorporated. To the extent         unenforceable. New West argues that the parties’
  ASC contends that the term was not capitalized or             arbitration agreements are procedurally and substantively
  otherwise point to a specific document, the argument          unconscionable because (a) they are buried in fine print in
  fails. In Forge [v. Smith, 458 Mich. 198, 580 N.W.2d          referenced terms and conditions and were not subject to
  876, 882 (1998) ], the Michigan Supreme Court held            negotiation, and (b) they force New West to arbitrate in a
  that a contract provision incorporating “architectural        remote location.
  specifications” was sufficiently specific to conclude
  that it clearly refers for some of its terms to an            Under the FAA, courts look to state contract law to
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     6
Case 2:18-cv-11086-SFC-PTM ECF No. 29-2 filed 05/28/19                              PageID.1313      Page 32 of 33


Williams Intern. Co., LLC v. New West Mach. Tool Corp., Not Reported in F.Supp.2d...



determine whether a contract is unconscionable.               arbitration clause.
Andersons, Inc. v. Horton Farms, 166 F.3d 308, 322 (6th
Cir.1998). Whether an arbitration agreement is
unconscionable presents a matter of law for the court to
decide. Id. at 323. “Michigan applies a two-prong test of        2. Substantive Unconscionability
‘procedural’ and ‘substantive’ unconscionability.” Id. at     New West likewise cannot establish substantive
322. It involves two types of inquiries: “(1) What is the     unconscionability. A term is not substantively
relative bargaining power of the parties, their relative      unconscionable “simply because it is foolish for one party
economic strength, the alternative sources of supply, in a    and very advantageous to the other.” Clark, 706 N.W.2d
word, what are their options?;” and “(2) Is the challenged    at 475. “Instead, a term is substantially unreasonable
term substantively reasonable.” Id. (internal quotation       where the inequity of the term is so extreme as to shock
marks and citations omitted). The first inquiry addresses     the conscience.” Id. There is nothing here about the
procedural unconscionability whereas the second               challenged arbitration agreements that shocks the
addresses substantive unconscionability. Both must be         conscience. Both parties agreed to arbitrate any disputes
found to exist for an agreement to be considered              arising in connection with the 2007 Purchase Order and
unconscionable. Id.                                           the 2008 Revised Purchase Order. That New West must
                                                              travel to Oakland County, Michigan does not shock the
                                                              conscience. Unlike the plaintiff in Vegter v. Forecast
                                                              Financial Corporation, No. 1:07-CV-279, 2007 WL
   1. Procedural Unconscionability                            4178947, *4 (W.D.Mich. Nov.20, 2007), New West is not
*9 New West argues that the arbitration agreements are        a financially destitute consumer forced to travel to a
procedurally unconscionable because they are buried in        remote location to arbitrate claims brought against a far
fine print in referenced terms and conditions that were not   more lucrative and sophisticated party. Unlike Vegter,
subject to negotiation. This Court rejects New West’s         requiring New West to arbitrate its claims against
arguments of procedural unconscionability.                    Williams in Oakland County, Michigan, where Williams
                                                              is headquartered, would not effectively deter New West
“Procedural unconscionability exists where the weaker         or other similarly situated sellers from pursuing
party had no realistic alternative to acceptance of the       arbitration. Id.
contested term.” Clark v. DaimlerChrysler Corp., 268
Mich.App.       138,     706     N.W.2d       471,     474
(Mich.Ct.App.2005). Applying Michigan law, the Sixth
Circuit has observed that “the most important factors in         D. The Parties Agreed to Arbitrate The Claims
determining procedural unconscionability are (1) whether         Asserted in the Utah Litigation
the relatively weaker party had an alternative source with    *10 Here, there can be no doubt that the parties agreed to
which it could contract, and (2) whether the contract term    arbitrate the claims asserted by New West against
in question was in fact negotiable.” Andersons, Inc., 166     Williams in the Utah Litigation. New West’s Amended
F.3d at 324.                                                  Complaint is based on the alleged breach of express
                                                              and/or implied terms of the 2007 Purchase Order and
New West cannot establish procedural unconscionability.       2008 Revised Purchase Order. Moreover, the arbitration
Both New West and Williams are sophisticated parties          agreements at issue here broadly require New West and
with equal bargaining power. In fact, in the business         Williams to arbitrate “any dispute arising in connection
transactions at issue here, New West was the Seller; this     with” the 2008 Revised Purchase Order and “any claim,
is not a scenario where a buyer is complaining that it had    controversy, or dispute arising out of or relating to the
no alternative source and was thus forced to accept a         performance of” the 2007 Purchase Order. (CT100 Terms
challenged term. As the Seller, New West was in a             & Conditions at ¶ 23; POP3206 Terms & Conditions at ¶
position to reject Williams’s offer to buy. Moreover, as to   30.) The federal courts have routinely found that similar
the 2008 Revised Purchase Order, Williams presents            broad language requires arbitration of virtually any claim
evidence showing New West was able to negotiate.              arising between the contracting parties. See, e.g.,
Finally, that Purchase Order expressly provides that “[t]he   Cincinnati Gas & Elec. Co. v. Benjamin F. Shaw Co., 706
seller shall notify the buyer immediately and specifically    F.2d 155, 160 (6th Cir.1983) (observing that “[w]here a
of anything herein which the seller does not assent to as a   commercial contract contains a broad arbitration
term and condition governing transaction covered herein.”     provision covering all controversies arising under the
(2008 Revised Purchase Order at 11 of 16.) New West           agreement, arbitration is ordered unless the party seeking
failed to take advantage of this clause and thus cannot       to avoid it can show that the particular dispute is
now be heard that it had no opportunity to negotiate the      expressly excluded”); First Union Real Estate Equity and
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                  7
Case 2:18-cv-11086-SFC-PTM ECF No. 29-2 filed 05/28/19                                        PageID.1314             Page 33 of 33


Williams Intern. Co., LLC v. New West Mach. Tool Corp., Not Reported in F.Supp.2d...



Mortg. Inv. v. Crown Am., No. 93-3459, 1994 WL
151338, *3 (6th Cir. Apr.26, 1994) (observing that “[a]n
arbitration clause requiring arbitration of any dispute
arising out of an agreement is ‘extremely broad.’ A claim,               IV. Conclusion
regardless of the legal label assigned to it, falls within the           For the above-stated reasons, Defendant’s motion to
scope of [an] extremely broad arbitration clause if the                  compel arbitration is GRANTED. It is FURTHER
allegations underlying the claim or its defenses involve                 ORDERED that this matter is STAYED pending
matters covered by the agreement.”). Because the claims                  arbitration.
asserted by New West against Williams in the Utah
Litigation involve a dispute within the broad scope of the
parties’ arbitration agreements, they must be arbitrated                 All Citations
consistent with the well-established federal policy
favoring the enforcement of arbitration agreements.                      Not Reported in F.Supp.2d, 2010 WL 331714


Footnotes

1      The 2008 Revised Purchase Order followed months of negotiations between Williams and New West. (Utah Am. Compl. ¶¶ 33-37;
       Shephard Decl. ¶¶ 11-13.)

2      Moreover, as discussed at oral argument and in Plaintiff’s briefs, even if Michigan arbitration laws did apply, the arbitration
       clauses at issue here provide that disputes are to be resolved by binding arbitration and that the rules of the American Arbitration
       Association apply thus making them statutory rather than common law arbitration agreements.




End of Document                                                         © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   8
